

EXHIBIT 10.1
 
SECURITIES PURCHASE AGREEMENT
 
Securities Purchase Agreement dated as of November 13, 2006 (this “Agreement”)
by and between GPS Industries, Inc., a Nevada corporation, with principal
executive offices located at Suite 214, 5500 152nd Street. Surrey, British
Columbia, Canada V35 S59 (the “Company”), and Great White Shark Enterprises,
Inc., a Florida corporation (“GWSE”), and Leisurecorp LLC, a Dubai limited
liability company (“Leisurecorp”) (GWSE and Leisurecorp are herein individually
referred to as a “Buyer” and collectively the “Buyers”).
 
WHEREAS, Buyers desire to purchase from the Company, and the Company desires to
issue and sell to Buyers, upon the terms and subject to the conditions of this
Agreement, shares (the “Preferred Shares”) of the Company’s Series B Preferred
Stock for an aggregate purchase price of $15,740,890; and
 
WHEREAS, in partial consideration of Buyers agreeing to purchase the Preferred
Shares hereunder, the Company shall issue five-year warrants, in the form
attached hereto as Exhibit A, to purchase shares of the Company’s common stock
(the “Common Stock”) at an exercise price per share of $.122 (the “Warrants”).
 
WHEREAS, concurrently with the execution of this Agreement, GWSE is making a
short-term loan in the amount of $1,500,000 to the Company, and Leisurecorp is
making a short-term loan in the amount of $5,000,000 to the Company, which loans
are evidenced by those certain unsecured, promissory notes (each a “Promissory
Note”), dated as of the date hereof, issued by the Company to each of GWSE and
Leisurecorp.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto, intending to be legally bound, hereby
agree as follows:
 
I.
PURCHASE AND SALE OF PREFERRED SHARES AND WARRANT
 
A.  Transaction. Subject to the satisfaction of the conditions set forth in
Articles VI and VII, at the Closing (as defined below), each Buyer hereby
severally agrees to purchase from the Company, and the Company hereby agrees to
issue and sell to such Buyer in a transaction exempt from the registration and
prospectus delivery requirements of the Securities Act of 1933, as amended (the
“Securities Act”), Preferred Shares and Warrants as follows: (i) Leisurecorp
hereby agrees to purchase 1,000,000 Preferred Shares and Warrants to purchase
40,983,607 shares of Common Stock for a purchase price of $10,000,000; and (ii)
GWSE agrees to purchase 300,000 Preferred Shares and the Warrants to purchase
12,295,082 shares of Common Stock for a purchase price of $3,000,000. In
addition, concurrent with the Closing, and conditioned upon the Closing, GWSE
agrees to convert $2,740,890 of indebtedness currently owed to it by the Company
into 274,089 shares of Preferred Stock and Warrants to purchase 6,606,497 shares
of Common Stock. The Buyers hereby agree to fund their respective Promissory
Notes.
 

--------------------------------------------------------------------------------


 
B.  Purchase Price; Form of Payment. At the closing of the purchase and sale of
the Preferred Shares (the “Closing”), (a) the Company shall issue to GWSE
300,000 Preferred Shares and a Warrant to purchase 12,295,082 shares of Common
Stock, and GWSE shall pay the $3,000,000 purchase price for such securities by
issuing a $1,500,000 wire transfer of immediately available funds to the account
of the Company as notified by the Company and by canceling the entire balance
(principal and all accrued interest) then outstanding and owed to GWSE on its
$1,500,000 Promissory Note; and (b) the Company shall issue to Leisurecorp
1,000,000 Preferred Shares and a Warrant to purchase 40,983,607 shares of Common
Stock, and Leisurecorp shall pay its $10,000,000 purchase price by issuing a
$5,000,000 wire transfer of immediately available funds to the account of the
Company as notified by the Company and by canceling the entire balance
(principal and all accrued interest) then outstanding and owed to Leisurecorp on
its $5,000,000 Promissory Note. In addition, at the Closing the Company shall
issue to GWSE 274,089 Preferred Shares and Warrants to purchase 6,606,497 shares
of Common Stock in exchange for the cancellation in full of the indebtedness
listed on Exhibit F(1) having an aggregate unpaid balance of $2,740,890. The
stock certificates representing the Preferred Shares and the Warrants shall be
issued and delivered to Buyers or their designated depository as instructed by
the Buyers (which shall have been duly authorized, issued and executed I/N/O,
Buyer or, if the Company otherwise has been notified, I/N/O Buyer’s nominee).
 
C.  Additional Investment Right. During the 120 calendar days following the date
of the Closing, each Buyer, shall have the right to increase its investment, or
make an additional investment in the Company by purchasing additional shares of
Preferred Stock and Warrants (the “Additional Securities”) for cash on the same
terms as set forth in Article I. B. above (for each $10 cash investment, the
Buyers shall purchase one Preferred Share and a Warrant to purchase 40.983607
shares of Common Stock). GWSE shall have the right to increase its aggregate
investment in the Preferred Shares and Warrants by $3,000,000, and Leisurecorp
shall have the right to increase its aggregate investment in the Preferred
Shares and Warrants by $10,000,000. Each Buyer shall have the right to assign
(in whole or in part) its right to purchase Additional Securities under this
Article I. C. to one or more of its affiliates or designees. In order to
exercise the right to purchase Additional Securities, the Buyer and/or its
designee shall deliver to the Company irrevocable written notice of its election
to make an additional investment, which notice shall (i) be delivered at least
two business days prior to the proposed purchase date, (ii) specify the amount
of such additional investment, and (iii) if applicable, identify the affiliated
persons or designated entities who will purchase the Additional Securities. If
the right to purchase the Additional Securities is exercised before the Closing
by a Buyer or its assignee/designee, this Agreement (and the Registration Rights
Agreement) will be amended solely to reflect the increased amount of investment
by such Buyer or the addition of the assignee/designee as an additional
investor. In the event that the right to purchase Additional Securities under
this Article I. C. is exercised by any Buyer or its assignee/designee after the
Closing, such Buyer or assignee/designee shall, at the time of the purchase of
the Additional Securities, execute a securities purchase agreement that is
substantively identical to this Agreement, which securities purchase agreement
shall only be changed from this Agreement to reflect the Closing and the
transactions contemplated hereby. The parties to this Agreement hereby agree
that at any closing of the purchase of Additional Securities held after the
Closing by a Buyer’s assignee/designee, such assignee/designee shall also enter,
and become a party to the Registration Rights Agreement entered into by the
parties to this Agreement at the Closing. The closing of any additional
investment shall occur on the proposed purchase date or as soon as possible
thereafter and at a time satisfactory to the party purchasing the Additional
Securities (each a “Second Closing”). At such Second Closing, the Buyer or its
assignee shall pay the purchase price by wire transfer of immediately available
funds to the account of the Company, and the Company shall deliver the Warrants
and stock certificates representing the Preferred Shares purchased. As a
condition to each Second Closing, the Company shall be required to provide a
certificate dated as of the date of the Second Closing (the “Second Closing
Date”) executed by its Chief Executive Officer certifying as to the matters set
forth in paragraph D of Article VII but shall substitute “Second Closing Date”
for “Closing Date”).
 
2

--------------------------------------------------------------------------------


 
II.
BUYER’S REPRESENTATIONS AND WARRANTIES
 
Each Buyer severally represents and warrants to and covenants and agrees with
the Company as follows:
 
A.  Buyer is purchasing the Preferred Shares, the Common Stock issuable upon
conversion of the Shares (the “Conversion Shares”), the Warrants and the Common
Stock issuable upon exercise of the Warrants (the “Warrant Shares” and,
collectively with the Preferred Shares, the Conversion Shares and the Warrants,
the “Securities”), for its own account, for investment purposes only and not
with a view towards or in connection with the public sale or distribution
thereof in violation of the Securities Act.
 
B.  Buyer is (i) an “accredited investor” within the meaning of Rule 501 of
Regulation D under the Securities Act, (ii) experienced in making investments of
the kind contemplated by this Agreement, (iii) capable, by reason of its
business and financial experience, of evaluating the relative merits and risks
of an investment in the Securities, and (iv) able to afford the loss of its
investment in the Securities.
 
C.  Buyer understands that the Securities are being offered and sold by the
Company in reliance on an exemption from the registration requirements of the
Securities Act and equivalent state securities and “blue sky” laws, and that the
Company is relying upon the accuracy of, and Buyer’s compliance with, Buyer’s
representations and warranties set forth in this Agreement to determine the
availability of such exemption and the eligibility of Buyer to purchase the
Securities;
 
D.  Buyer understands that the Securities have not been approved or disapproved
by the Securities and Exchange Commission (the “Commission”) or any state or
provincial securities commission.
 
E.  This Agreement has been duly and validly authorized, executed and delivered
by Buyer and is a valid and binding agreement of Buyer enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and except as rights to indemnity and
contribution may be limited by federal or state securities laws or the public
policy underlying such laws.
 
F.  Since June 1, 2006, neither such Buyer nor any person over which such Buyer
has control which (x) had knowledge of the transactions contemplated hereby, (y)
has or shares discretion relating to such Buyer’s investments or trading or
information concerning such Buyer’s investments, including in respect of the
Securities, or (z) is subject to such Buyer’s review or input concerning such
affiliate’s investments or trading (collectively, “Trading Affiliates”) has,
directly or indirectly, effected or agreed to effect any short sale, whether or
not against the box, established any “put equivalent position” (as defined in
Rule 16a-1(h) under the Securities Exchange Act of 1934, as amended (the “1934
Act”)) with respect to the Common Stock, granted any other right (including,
without limitation, any put or call option) with respect to the Common Stock or
with respect to any security that includes, relates to or derived any
significant part of its value from the Common Stock or otherwise sought to hedge
its position in the Common Stock.
 
3

--------------------------------------------------------------------------------


 
III.
THE COMPANY’S REPRESENTATIONS
 
The Company represents and warrants to Buyers that:
 
A.  Organization and Qualification. The Company and each of its Subsidiaries (as
defined below), if any, is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is incorporated,
with full power and authority (corporate and other) to own, lease, use and
operate its properties and to carry on its business as and where now owned,
leased, used, operated and conducted. The Company and each of its Subsidiaries
is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which its ownership or use of property or the
nature of the business conducted by it makes such qualification necessary except
where the failure to be so qualified or in good standing would not have a
Material Adverse Effect. “Material Adverse Effect” means any of (i) a material
and adverse effect on the legality, validity or enforceability of any document
executed in connection with the transactions contemplated by this Agreement, the
Warrants, the Registration Rights Agreement and the Shareholder Agreement to be
entered into at the Closing by the Company and the Buyers (the foregoing
documents are herein collectively referred to as the “Transaction Documents”),
(ii) a material and adverse effect on the results of operations, assets,
prospects, business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) an adverse impact on the Company’s
ability to perform under any of the Transaction Documents. “Subsidiaries” means
any corporation or other organization, whether incorporated or unincorporated,
in which the Company owns, directly or indirectly, any equity or other ownership
interest.
 
B.  Authorization; Enforcement. (i) The Company has all requisite corporate
power and authority to enter into and perform this Agreement and the other
Transaction Documents and to consummate the transactions contemplated hereby and
thereby and to issue the Preferred Shares, the Warrants, the Conversion Shares,
and the Warrant Shares, in accordance with the terms hereof and thereof, (ii)
the execution and delivery of this Agreement and the other Transaction Documents
by the Company and the consummation by it of the transactions contemplated
hereby and thereby (including without limitation, the issuance of the Conversion
Shares and the Warrant Shares) have been duly authorized by the Company’s Board
of Directors and no further consent or authorization of the Company, its Board
of Directors, its shareholders or any third party is required, (iii) this
Agreement has been, and the other Transaction documents when executed, will be
duly executed and delivered by the Company, and (iv) this Agreement constitutes,
and upon execution and delivery by the Company of the other Transaction
Documents, each of such instruments will constitute, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms.
 
4

--------------------------------------------------------------------------------


 
C.  Capitalization.
 
(i)  As of the date hereof, the authorized capital stock of the Company consists
solely of (i) 500,000,000 shares of Common Stock, of which 333,846,802 shares
are issued and outstanding, 40 million shares are reserved for issuance pursuant
to the Company’s stock option plans, of which options for the purchase of
23,190,000 are outstanding, and 26,200,907 shares are reserved for issuance
pursuant to securities exercisable for, or convertible into or exchangeable for
shares of Common Stock (excluding the shares issuable under the NIR Group
Notes); and (ii) 50,000,000 shares of preferred stock (the “Preferred Stock”),
of which no shares are outstanding but 15,000,000 shares have been designated
“Series A Preferred Stock.” As of the date hereof, except as set forth in this
paragraph and in Schedule C(i), there are no other securities exercisable for,
or convertible into or exchangeable for shares of capital stock of the Company,
and the Company has no contractual or other obligation to issue any shares of
capital stock. The 375,000 shares of Series A Preferred Stock previously issued
by the Company have been automatically converted into shares of Common Stock and
are no longer outstanding. There are no other authorized shares of capital stock
or voting securities. The Company currently has a sufficient number of
authorized shares of Common Stock to cover all shares of Common Stock that are
issuable as of the date of this Agreement if all currently issued and
outstanding options, warrants and convertible or exchangeable securities were
exercised, converted or exchanged on the date hereof.
 
(ii)  Immediately after giving effect to the transactions contemplated by this
Agreement (including the Amended Articles described in Article IV.H and the debt
conversion referred to in Article VII.I), the authorized capital stock of the
Company will consist of (i) 1,600,000,000 shares of Common Stock, of which a
maximum of 376,533,966 shares will be issued and outstanding (assuming no
exercise of currently outstanding options or warrants, a true and complete
schedule of which is attached hereto as Schedule C(ii), and assuming that the
Company debt obligations listed in Exhibit F as subject to conversion are
converted prior to the Closing), 40 million shares will be reserved for issuance
pursuant to the Company’s stock option plans, of which options for the purchase
of 23,190,000 will be outstanding (assuming no exercise of currently outstanding
options), and 446,074,765 shares will be reserved for issuance pursuant to then
outstanding agreements or then outstanding securities exercisable for, or
convertible into or exchangeable for shares of Common Stock; and 50,000,000
shares of preferred stock, of which 15,000,000 shares have been designated
Series A Preferred Stock (none of which will be outstanding), and 4,000,000
shares have been designated “Series B Convertible Preferred Stock,” of which
1,874,089 shares will be issued and outstanding. As of the Closing Date, except
as set forth in this paragraph and on Schedule C(ii), there will be no other
securities exercisable for, or convertible into or exchangeable for shares of
Common Stock or Preferred Stock, the Company will have no contractual or other
obligation to issue any shares of capital stock, and there will be no other
authorized shares of capital stock or voting securities.
 
(iii)   All of the Company’s outstanding shares of capital stock are duly and
validly issued, fully paid and nonassessable and were issued in compliance with
state and federal securities laws and were not issued in violation of any
preemptive or similar rights.
 
5

--------------------------------------------------------------------------------


 
(iv)  The Warrants and the Preferred Shares to be issued pursuant to this
Agreement have been duly authorized and when issued in accordance with the terms
of this Agreement will be fully paid and non-assessable and will be free and
clear of any liens other than any liens created by the holder thereof, and will
not be issued in violation of any preemptive or similar rights and will be
issued in compliance with federal and state securities laws. At the Closing, the
Common Stock issuable upon conversion of the Preferred Shares and exercise of
the Warrants will be duly and validly, fully paid and non-assessable and will be
free and clear of any liens other than any liens created by the holder thereof,
and will not be issued in violation of any preemptive or similar rights and will
be issued in compliance with federal and state securities laws.
 
(v)  The Company has issued options to purchase Common Stock and warrants
exercisable for Common Stock on the terms and in the amounts set forth on
Schedule C (the “Convertible Securities”). Except for the Convertible Securities
and except as otherwise set forth on Schedule C, there are no outstanding
options, warrants, rights (including conversion or preemptive rights and other
similar rights) or agreements, orally or in writing for the purchase or
acquisition from the Company of any of its shares of capital stock.
 
(vi)  The holders of Series B Preferred Shares will be entitled to the rights,
preferences and privileges as set forth in the Certificate of Designation (as
defined below). The Company has furnished to the Buyers true and correct copies
of the Company's Articles of Incorporation as in effect on the date hereof
("Articles of Incorporation") and the Company's By-laws, as in effect on the
date hereof (the "By-laws"),
 
(vii)  Except for the Shareholder Agreement, the Company is not a party or
subject to any agreement or understanding relating to the voting or giving of
written consents with respect to any capital stock or by a director of the
Company.
 
D.  Acknowledgment of Dilution. The Company understands and acknowledges the
potentially dilutive effect to the Conversion Shares and Warrant Shares issuable
upon conversion of the Preferred Shares or exercise of the Warrants. The Company
further acknowledges that its obligation to issue the Conversion Shares and
Warrant Shares in accordance with this Agreement, the Articles of Incorporation,
the Certificate of Designation, and the Warrants is absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other shareholders of the Company.
 
E.  No Conflicts. The execution, delivery and performance of this Agreement and
the other Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby (including, without
limitation, the issuance and reservation for issuance of the Conversion Shares
and Warrant Shares) will not (i) conflict with or result in a violation of any
provision of the Articles of Incorporation or By-laws or (ii) violate or
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture, patent,
patent license or instrument to which the Company or any of its Subsidiaries is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or any of its Subsidiaries or
by which any property or asset of the Company or any of its Subsidiaries is
bound or affected. The businesses of the Company and its Subsidiaries, if any,
are not being conducted, and shall not be conducted so long as a Buyer owns any
of the Securities, in violation of any law, ordinance or regulation of any
governmental entity. Neither the Company nor any of its Subsidiaries is in
violation of its Certificate or Articles of Incorporation, By-laws or other
organizational documents and neither the Company nor any of its Subsidiaries is
in default under any material contract, agreement or understanding to which it
is a party or by which it or its assets or properties is bound.
 
6

--------------------------------------------------------------------------------


 
F.  SEC Documents; Financial Statements. Since December 31, 2004 the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein, being hereinafter referred to herein as the “SEC Documents”).
As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. None of the
statements made in any such SEC Documents is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings prior the date hereof). As of their
respective dates, the financial statements of the Company included in the SEC
Documents, including the notes thereto (the “Financial Statements”), complied as
to form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, were complete
and correct in all material respects as of their respective dates, and were
prepared in accordance with generally accepted accounting principles applied on
a consistent basis throughout the periods indicated. The Financial Statements
fairly present the consolidated financial condition and operating results of the
Company at the dates and during the periods indicated therein (subject in the
case of unaudited statements, to normal and recurring year-end adjustments)
Except as set forth in the Financial Statements, the Company has no liabilities,
contingent or otherwise, other than (i) liabilities incurred in the ordinary
course of business subsequent to June 30, 2006 and (ii) obligations under
contracts and commitments incurred in the ordinary course of business and not
required under generally accepted accounting principles to be reflected in such
financial statements, which in the case of (i) or (ii), individually or in the
aggregate, are not material to the financial condition or operating results of
the Company.
 
G.  Absence of Certain Changes. Since December 31, 2005, there has been no
material adverse change and no material adverse development in the assets,
liabilities, business, properties, operations, financial condition, results of
operations or prospects of the Company or any of its Subsidiaries.
 
H.  Absence of Litigation. Except as set forth in the SEC Documents, there is no
action, suit, claim, proceeding, inquiry, or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened against or affecting the Company or any of its Subsidiaries, or their
officers or directors in their capacity as such, that could have a Material
Adverse Effect. There is no judgment, decree or order against the Company, or to
the knowledge of the Company or any of its Subsidiaries, against its officers or
directors (in their capacities as such) that could have a Material Adverse
Effect.
 
7

--------------------------------------------------------------------------------


 
I.  Tax Status. Except as set forth in Schedule H, the Company and each of its
Subsidiaries has made or filed all federal, state, local and foreign income and
all other tax returns, reports and declarations required by any jurisdiction to
which it is subject (unless and only to the extent that the Company and each of
its Subsidiaries has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim. The Company has not executed a waiver with respect to the statute of
limitations relating to the assessment or collection of any foreign, federal,
state or local tax.
 
J.  Disclosure. All information relating to or concerning the Company or any of
its Subsidiaries set forth in this Agreement is true and correct in all material
respects and the Company has not omitted to state any material fact necessary in
order to make the statements made herein or therein, in light of the
circumstances under which they were made, not misleading. No event or
circumstance known to the Company has occurred or exists with respect to the
Company or any of its Subsidiaries or its or their business, properties,
prospects, operations or financial conditions, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed.
 
K.  Patents, Copyrights, etc. (i) The Company and each of its Subsidiaries owns
or possesses the requisite licenses or rights to use all patents, patent
applications, patent rights, inventions, know-how, trade secrets, trademarks,
trademark applications, service marks, service names, trade names and copyrights
("Intellectual Property") necessary to enable it to conduct its business as now
operated; there is no claim or action by any person pertaining to, or proceeding
pending, or to the Company's knowledge threatened, which challenges the right of
the Company or of a Subsidiary with respect to any Intellectual Property
necessary to enable it to conduct its business as now operated; to the best of
the Company's knowledge, the Company's or its Subsidiaries' current and intended
products, services and processes do not infringe on any Intellectual Property or
other rights held by any person; and the Company is unaware of any facts or
circumstances which might give rise to any of the foregoing. The Company and
each of its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of their Intellectual Property.
 
L.  Acknowledgment Regarding Buyers’ Purchase of Securities. The Company
acknowledges and agrees that the Buyers are acting solely in the capacity of
arm’s length purchasers with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that no Buyer is acting as
a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby and any
statement made by any Buyer or any of their respective representatives or agents
in connection with this Agreement and the transactions contemplated hereby is
not advice or a recommendation and is merely incidental to the Buyers’ purchase
of the Securities. The Company further represents to each Buyer that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the Company and its representatives.
 
8

--------------------------------------------------------------------------------


 
M.  No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the Securities Act of
the issuance of the Securities to the Buyers.
 
N.  No Brokers. Except as set forth in Schedule N, the Company has taken no
action which would give rise to any claim by any person for brokerage
commissions, transaction fees or similar payments relating to this Agreement or
the transactions contemplated hereby.
 
O.  Environmental Matters.
 
(i) There are, to the best of the Company’s knowledge, with respect to the
Company or any of its Subsidiaries or any predecessor of the Company, no past or
present violations of Environmental Laws (as defined below), releases of any
material into the environment, actions, activities, circumstances, conditions,
events, incidents, or contractual obligations which may give rise to any common
law environmental liability or any liability under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 or similar
federal, state, local or foreign laws and neither the Company nor any of its
Subsidiaries has received any notice with respect to any of the foregoing, nor
is any action pending or, to the Company’s knowledge, threatened in connection
with any of the foregoing. The term “Environmental Laws” means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
(ii) Other than those that are or were stored, used or disposed of in compliance
with applicable law, no Hazardous Materials are contained on or about any real
property currently owned, leased or used by the Company or any of its
Subsidiaries, and no Hazardous Materials were released on or about any real
property previously owned, leased or used by the Company or any of its
Subsidiaries during the period the property was owned, leased or used by the
Company or any of its Subsidiaries, except in the normal course of the Company’s
or any of its Subsidiaries’ business.
 
9

--------------------------------------------------------------------------------


 
(iii) To the best of the Company’s knowledge there are no underground storage
tanks on or under any real property owned, leased or used by the Company or any
of its Subsidiaries that are not in compliance with applicable law.
 
P.  Title to Property. The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries. Any real property and facilities held under lease by the
Company and its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as would not have a Material Adverse
Effect.
 
Q.  Internal Accounting Controls. The Company and each of its Subsidiaries
maintain a system of internal accounting controls sufficient, in the judgment of
the Company’s board of directors, to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
R.  Permits; Compliance. The Company and each of its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the "Company Permits"), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Since December 31, 2005, neither the
Company nor any of its Subsidiaries has received any notification with respect
to possible conflicts, defaults or violations of applicable laws, except for
notices relating to possible conflicts, defaults or violations, which conflicts,
defaults or violations would not have a Material Adverse Effect.
 
S.  Foreign Corrupt Practices. Neither the Company, nor any of its Subsidiaries,
nor any director, officer, agent, employee or other person acting on behalf of
the Company or any Subsidiary has, in the course of his actions for, or on
behalf of, the Company, used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, or made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
T.  OTCBB. The Company is not in violation of the quotation requirements of the
Over-the-Counter Bulletin Board (the "OTCBB") and does not reasonably anticipate
that the Common Stock will be removed by the OTCBB in the foreseeable future.
The Company and its Subsidiaries are unaware of any facts or circumstances which
might give rise to any of the foregoing.
 
10

--------------------------------------------------------------------------------


 
U.  No Investment Company. The Company is not, and upon the issuance and sale of
the Securities as contemplated by this Agreement will not be an “investment
company” required to be registered under the Investment Company Act of 1940 (an
“Investment Company”). The Company is not controlled by an Investment Company.
 
V.  Certain Registration Matters. Assuming the accuracy of the Buyers’
representations and warranties set forth in Article II, no registration under
the Securities Act is required for the offer and sale of the Conversion Shares
and Warrant Shares by the Company to the Buyers under the transaction documents.
 
W.  Antitakeover Matters.
 
(i)  The Company does not have 100 or more stockholders of record who have
addresses in the State of Nevada appearing on the stock ledger of the Company.
 
(ii)  The Company, its stockholders, and its Board of Directors have taken all
actions required by Sections 78.378-78.3793 (inclusive) and Sections
78.411-78.444 (inclusive) (collectively, the Takeover Provisions) of the General
Corporation Law of the State of Nevada in connection with the transactions
contemplated by this Agreement and the other Transaction Documents and no
actions need be taken by any other person or entity for the transactions
contemplated by this Agreement and the other Transaction Documents to be in
compliance with the Takeover Provisions.
 
X.  Offering. Subject in part to the truth and accuracy of each Buyer’s
representations and warranties set forth in Article II, the offer, sale and
issuance of the Securities as contemplated by this Agreement are exempt from the
registration requirements of the Securities Act and applicable state securities
and “blue sky” laws, and neither the Company nor any authorized agent acting on
its behalf will take any action hereafter that would cause the loss of such
exemption.
 
Y.  Indebtedness. Attached hereto as Schedule Y.1 is a true, complete and
correct list of all outstanding secured and unsecured Indebtedness of the
Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments as of October 31, 2006. The total amount of all Indebtedness
(including, for this purpose, amounts less than $50,000 and including all
principal and accrued interest) outstanding as of the date of this Agreement is
$21,273,710, which number (excluding the obligations listed on Schedule Y.2
incurred after October 31, 2006) has not increased in the aggregate by more than
$100,000 from October 31, 2006 through the date of this Agreement. For the
purposes of this Agreement, “Indebtedness” shall mean (a) any liabilities for
borrowed money or amounts owed in excess of $50,000 (other than trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements and other contingent obligations in respect of Indebtedness of
others; and (c) the present value of any lease and other similar payments in
excess of $50,000.
 
Z.  NIR Group Settlement. On November 8, 2006, the Company executed that certain
Agreement (the “NIR Group Settlement Agreement,” the form of which is attached
hereto as Exhibit H) with all of the buyers (the “NIR Group”) of the Company’s
Callable Secured Convertible Notes (the “NIR Group Notes”) listed under that
certain Securities Purchase Agreement, dated September 20, 2005, between the
Company and the NIR Group. Pursuant to the NIR Group Settlement Agreement, the
Company has agreed to pay, and the NIR Group has agreed to accept, $2,800,000 in
cash and warrants to purchase 3,000,000 shares of Common Stock as payment in
full for all NIR Group Notes and for the full release of all liens on the
Company’s assets and all other claims by the NIR Group against the Company.
 
11

--------------------------------------------------------------------------------


 
IV.
CERTAIN COVENANTS AND ACKNOWLEDGMENTS
 
A.  Restrictive Legend. Each Buyer acknowledges and agrees that, upon issuance
pursuant to this Agreement, the Securities (including any Warrant Shares and
Conversion Shares) shall have endorsed thereon a legend in substantially the
following form (and a stop transfer order may be placed against transfer of the
Securities until such legend has been removed):
 
“NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE [CONVERTIBLE] HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE OR FOREIGN COUNTRY IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES OR FOREIGN COUNTRY. THE SECURITIES REPRESENTED HEREBY MAY NOT BE
OFFERED OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER APPLICABLE SECURITIES LAWS UNLESS OFFERED, SOLD OR TRANSFERRED
UNDER AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS.”
 
At the written request of any Buyer, the legend set forth above shall be removed
and the Company shall issue a certificate without such legend to the holder of
any Security upon which it is stamped, if, (a) such Security is registered for
sale under an effective registration statement filed under the Securities Act or
may otherwise be sold under Rule 144 or Regulation S without any restriction as
to the number of securities as of a particular date that can be immediately
sold, or (b) such holder provides the Company with an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, which opinion shall be reasonably acceptable to the Company’s
counsel, to the effect that a public sale or transfer of such security may be
made without registration under the Securities Act, which opinion shall be
accepted by the Company so that the sale or transfer is effected, or (c) such
holder provides the Company with reasonable assurances that such Security can be
sold pursuant to Rule 144 or Regulation S.
 
B.  Filings. The Company shall timely make all necessary filings with the
Commission, including by not limited to a Form D with respect to the Securities
as required under Regulation D, and “blue sky” filings required to be made by
the Company in connection with the sale of the Securities to Buyer as required
by all applicable Laws, and shall provide a copy thereof to Buyer promptly after
such filing.
 
12

--------------------------------------------------------------------------------


 
The Company also agrees that it shall, on or prior to the Closing Date, take any
other such action as the Company shall reasonably determine is necessary to
qualify the Securities for sale to Buyers under such “blue sky” laws (or to
obtain an exemption therefrom), and shall provide evidence of any such action so
taken to Buyers on or prior to the Closing Date; provided that Company shall not
be required to (a) qualify to generally do business in any jurisdiction where it
would not otherwise be required to qualify but for this subsection or
(b) subject itself to taxation in any such jurisdiction.
 
C.  Reporting Status. So long as Buyers beneficially own any of the Securities,
the Company shall file all reports required to be filed by it with the
Commission pursuant to Section 13 or 15(d) of the Exchange Act or any reports or
filings that are required by the OTCBB.
 
D.  Registration Rights. The Company shall grant to Buyers demand and piggyback
rights with respect to the Conversion Shares and the Warrant Shares pursuant to
the terms of a Registration Rights Agreement, the form of which is attached
hereto as Exhibit B, to be delivered to Buyers at the Closing.
 
E.  Use of Proceeds. The proceeds received by the Company from the sale of the
Preferred Shares pursuant to this Agreement shall be expended by the Company
solely as set forth in the Use of Proceeds delivered to the Buyers in connection
with the execution of this Agreement (the “Use of Proceeds”).
 
F.  No Integration. The Company shall not make any offers or sales of any
security (other than the Preferred Shares and the Warrants offered hereby) under
circumstances that would require registration of the Preferred Shares, the
Warrants, the Conversion Shares or the Warrant Shares under the Securities Act
or cause the offering of the Preferred Shares and the Warrants to be integrated
with any other offering of securities by the Company for the purpose of any
stockholder approval provision application to the Company or its securities.
 
G.  Securities Laws Disclosure; Publicity. The Company shall not publicly
disclose the name of a Buyer, or issue a press release or otherwise make a
public statement or a filing with the Commission or any regulatory agency or
trading market regarding the transactions contemplated by this Agreement or the
fact that the Buyer is an investor in the Company without the prior consent of
such Buyer in each instance (each a “Public Statement”), unless such Public
Statement is required by applicable law or the rules of any securities exchange
on which the securities of the Company are then listed or traded, in which case
the Buyer shall have the right to review such Public Statement at least 96 hours
in advance of the proposed release or filing and the Buyer may not unreasonably
withhold or delay its consent to such release or filing . No Buyer may make a
Public Statement without the prior consent of the Company, such consent not to
be unreasonably withheld or delayed.
 
H.  Amendment to Articles of Incorporation. The Company shall, as soon as
possible, use its best efforts to take all steps necessary to amend Article Four
of the Company’s Articles of Incorporation solely to increase the number of
authorized shares of Common Stock to 1,600,000,000 shares (the amendment to the
Articles of Incorporation is herein referred to as the “Amended Articles”), in a
form satisfactory to Leisurecorp LLC in its sole discretion. Such action shall
include, but not be limited to, obtaining the consent of the Company’s Board of
Directors and shareholders as required by applicable law, filing with the
Commission a proxy statement or information statement (the “Shareholder
Statement”), and complying with all rules, regulations and filing requirements
of the Commission, the Nevada Corporation Law, and the OTCBB. The Buyers hereby
agree to vote any shares of Common Stock that they may own at the time that the
Company solicits for the approval of the Amended Articles in favor of the
Amended Articles.
 
13

--------------------------------------------------------------------------------


 
I.  Additional Listings. The Company shall use its best efforts to cause its
Common Stock to be listed on (i) the Nasdaq Global Market or the Nasdaq Capital
Market (“Nasdaq”) on or before July 1, 2007, and (ii) the Dubai International
Financial Exchange by December 31, 2007.
 
J.  Signing Authority. From and after the date hereof until the earlier of such
time as (i) the Company is listed on Nasdaq or (ii) both this Agreement is
terminated under Article VII and the Promissory Notes have been repaid in full,
Bart Collins (“Collins”) shall be an Executive Vice President of the Company and
the Company shall not (through any officer, director, employee or otherwise),
make any payment (or series of related payments) or agree to make any payment
(or series of related payments) or issue or agree to issue securities of the
Company in lieu of any payment to be made by or on behalf of the Company (a
“Securities Issuance”) (a) in excess of $25,000, without the express written
approval of Collins (whether or not covered by the Use of Proceeds) and (b) in
excess of $100,000 (whether or not covered by the Use of Proceeds), without
having the signature of Collins on (x) the check or other financial instrument
pursuant to which such payment will be made, on (y) the wire transfer
instructions authorizing the wire transfer pursuant to which such payment will
be made or (z) in the case of a Securities Issuance, specific authorization for
such Securities Issuance including the number of shares or securities to be
issued and the terms thereof.
 
K.  NIR Group Settlement. The Company shall pay all amounts due pursuant to the
NIR Group Settlement as soon as possible, but in no event later than five
business days following the date of this Agreement, and the Company shall take
all actions necessary to satisfy the condition set forth in Article V(P) as soon
as possible.
 
V.
 CLOSING DATE
 
Subject to the satisfaction or waiver of the closing conditions in Article VI
and VII, the Closing shall occur at the law offices of Clifford Chance US LLP,
31 West 52nd Street, New York, NY 10019 at 10:00 a.m. as soon as practicable
(but in any event within seven business days) following the date on which the
Amended Articles have been filed in the office of the Nevada Secretary of State
and such Amended Articles are in full force and effect, or such other date as
Company and all Buyers shall agree; provided, however, that the Closing Date
shall not be later than March 31, 2007.
 
14

--------------------------------------------------------------------------------


 
VI.
CONDITIONS TO THE COMPANY’S OBLIGATIONS
 
Each Buyer understands that the Company’s obligation to sell the Preferred
Shares and issue the Warrants on the Closing Date to such Buyer pursuant to this
Agreement is conditioned upon:
 
A.  The Amended Articles shall have been duly and validly filed in the office of
the Nevada Secretary of State, and shall be in full force and effect.
 
B.  Payment by each Buyer to Company of the purchase price in the manner
specified in Article I. B.
 
C.  The representations and warranties of such Buyer contained in this Agreement
shall be true and correct as of the Closing Date as if made on the Closing Date
(except for representations and warranties which, by their express terms, speak
as of and relate to a specified date, in which case such representations and
warranties shall be true and correct as of such specified date) and the Buyer
shall have performed, in all material respects, all covenants and agreements of
Buyer required to be performed by it pursuant to this Agreement on or before the
Closing Date.
 
D.  There shall not be in effect any law or order, ruling, judgment or writ of
any court or public or governmental authority or self regulatory organization
restraining, enjoining or otherwise prohibiting any of the transactions
contemplated by this Agreement.
 
E.  Delivery by the Buyers to the Company of executed counterparts of the
Registration Rights Agreement.
 
F.  The conversion of the indebtedness listed on Exhibit F(2) into Preferred
Shares, Common Stock and Warrants in accordance with the Debt Exchange Agreement
(the form of which is attached hereto as Exhibit G) entered into by the Company
and each debtor listed on Exhibit F(2).
 
VII.
CONDITIONS TO BUYERS’ OBLIGATIONS
 
The Company understands that Buyers’ obligation to purchase the Securities on
the Closing Date pursuant to this Agreement is conditioned upon:
 
A.  The Amended Articles shall have been approved in accordance with all
applicable laws and the Company’s Articles of Incorporation and shall have been
duly and validly filed in the office of the Nevada Secretary of State, and shall
be in full force and effect.
 
B.  The Commission shall have cleared the Shareholder Statement, and the
Shareholder Statement shall have been duly delivered to all shareholders who are
required by the rules of the Commission and the Nevada Corporation Law.
 
15

--------------------------------------------------------------------------------


 
C.  No Event of Default (as defined in the Promissory Notes) shall have occurred
and be continuing under any Promissory Note as of the Closing Date.
 
D.  Delivery by the Company to Buyers of the Preferred Shares and the Warrants
(I/N/O Buyers or I/N/O Buyers’ nominee) in the amounts set forth in Article I.B.
 
E.  Delivery by the Company to Buyers of executed counterparts of the
Registration Rights Agreement.
 
F.  Investment by Buyers of $13,000,000 of cash under this Agreement and the
cancellation and exchange of $2,740,892 of indebtedness by GWSE.
 
G.  The representations and warranties of the Company contained in this
Agreement shall be true and correct on the Closing Date as if made on the
Closing Date (except for representations and warranties which, by their express
terms, speak as of and relate to a specified date, in which case such
representations and warranties shall be true and correct as of such specified
date) and the Company shall have performed, in all respects, all covenants and
agreements of the Company required to be performed by it pursuant to this
Agreement on or before the Closing Date.
 
H.  The Chief Executive Officer of the Company shall have delivered a
certificate to the Buyers, dated as of the Closing Date, certifying that the
condition set forth in paragraph D above has been fulfilled.
 
I.  The conversion of the indebtedness listed on Exhibit F(2) into Preferred
Shares and Warrants in accordance with the Debt Exchange Agreement (the form of
which is attached hereto as Exhibit G) entered into by the Company and each
debtor listed on Exhibit F(2).
 
J.  There shall not be in effect any law or order, ruling, judgment or writ of
any court or public or governmental authority or self regulatory organization
restraining, enjoining or otherwise prohibiting any of the transactions
contemplated by this Agreement.
 
K.  The Certificate of Designation shall have been filed with the Secretary of
State of the State of Nevada and shall be in full force and effect.
 
L.  The election of Robert Linn and Timothy John Prescott or such other persons
as are designated by Leisurecorp prior to the Closing as Preferred Directors (as
defined in the Certificate of Designation) as additional directors on the
Company’s Board of Directors, such election to become effective immediately
following the Closing.
 
M.  Receipt by Buyers of a legal opinion of the Company’s counsel, in the form
of Exhibit C attached hereto.
 
N.  The Company’s Board of Directors shall have amended the Company’s bylaws as
set forth in Exhibit D, and such bylaw amendment shall be in full force and
effect.
 
O.  The Company, each of the Buyers, Doug Wood and Robert Silzer shall have
executed and delivered the Shareholder Agreement in the form attached hereto as
Exhibit E.
 
16

--------------------------------------------------------------------------------


 
P.  The Company shall have completed the NIR Group Settlement, including the
cancellation of all NIR Group Notes, the release of liens and security interests
on the Company’s assets granted in favor of the NIR Group, and the payment of
the entire settlement payment (in cash and by the issuance of additional
warrants) in accordance with the NIR Group Settlement Agreement.
 
VIII.
TERMINATION
 
A.  Termination by Mutual Written Consent. This Agreement may be terminated and
the transactions contemplated hereby may be abandoned, for any reason and at any
time prior to the Closing Date, by the mutual written consent of the Company and
any Buyer.
 
B.  Termination by Buyers. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned by any Buyer at any time prior to the
Closing Date, if (i) the Company shall have failed to comply with any of its
covenants or agreements contained in this Agreement, (ii) there shall have been
a breach by the Company of any representation or warranty made by it in this
Agreement, (iii) there shall have occurred any event or development, or there
shall be in existence any condition, having or reasonably likely to have a
Material Adverse Effect, (iv) an Event of Default (as defined in the Promissory
Notes) shall have occurred under any Promissory Note, or (v) the Company shall
have failed to satisfy the conditions provided in Article VII by March 31, 2007.
 
C.  Termination by the Company. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned by the Company at any time
prior to the Closing Date, if (i) Buyers shall have failed to comply with any of
its covenants or agreements contained in this Agreement or (ii) there shall have
been a breach by Buyers of any representation or warranty made by it in this
Agreement.
 
D.  Effect of Termination. In the event of the termination of this Agreement
pursuant to this Article VIII, this Agreement shall thereafter become void and
have no effect, and neither party hereto shall have any liability or obligation
to the other party hereto in respect of this Agreement, except as expressly
provided herein; provided, however, that neither party shall be released from
any liability hereunder if this Agreement is terminated and the transactions
contemplated hereby abandoned by reason of (i) willful failure of such party to
perform its obligations hereunder or (ii) any misrepresentation made by such
party of any matter set forth herein.
 
IX.
SURVIVAL; INDEMNIFICATION
 
A.  The representations, warranties and covenants made by each of the Company
and each Buyer in this Agreement, the annexes, schedules and exhibits hereto and
in each instrument, agreement and certificate entered into and delivered by them
pursuant to this Agreement shall survive the Closing and the consummation of the
transactions contemplated hereby. In the event of a breach or violation of any
of such representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach or violation available to it under the provisions
of this Agreement or otherwise, whether at law or in equity, irrespective of any
investigation made by or on behalf of such party on or prior to the Closing
Date.
 
17

--------------------------------------------------------------------------------


 
X.
GOVERNING LAW; JURISDICTION
 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.
 
XI.
COUNTERPARTS; EXECUTION
 
This Agreement may be executed in two (2) counterparts, each of which when so
executed and delivered shall be an original, but both of which counterparts
shall together constitute one and the same instrument. A facsimile transmission
of this signed Agreement shall be legal and binding on all parties hereto.
 
XII.
HEADINGS
 
The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.
 
XIII.
SEVERABILITY
 
This Agreement shall be deemed severable, and the invalidity or unenforceability
of any term or provision hereof shall not affect the validity or enforceability
of this Agreement or of any other term or provision hereof. Furthermore, in lieu
of any such invalid or unenforceable term or provision, the parties hereto
intend that there shall be added as a part of this Agreement a provision as
similar in terms to such invalid or unenforceable provision as may be possible
and be valid and enforceable.
 
XIV.
ENTIRE AGREEMENT; REMEDIES, AMENDMENTS AND WAIVERS
 
This Agreement and the Documents constitute the entire agreement between the
parties hereto pertaining to the subject matter hereof and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of such parties. No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by both parties. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.
 
18

--------------------------------------------------------------------------------


 
XV.
NOTICES
 
Except as may be otherwise provided herein, any notice or other communication or
delivery required or permitted hereunder shall be in writing and shall be
delivered personally, or sent by telecopier machine or by a nationally
recognized overnight courier service, and shall be deemed given when so
delivered personally, or by telecopier machine or overnight courier service as
follows:
 
 

A. if to the Company, to:      
GPS Industries, Inc.
Suite 214
5500 152nd Street
Surrey, British Columbia
Canada V35 S59
Attn: Chief Executive Officer
Telecopier: (604) 576-7460
 
with a copy to:
 
Troy & Gould
1801 Century Park East, 26th Floor
Los Angeles, California 90067
ATTN: David L. Ficksman, Esq.
Telecopier: (310) 789-1490
    B. If to a Buyer, to the address set forth on the signature page:

  
The Company or any Buyer may change the foregoing address by notice given
pursuant to this Article XV.
 
XVI.
ASSIGNMENT
 
This Agreement shall not be assignable by either of the parties hereto without
the prior written consent of the other party, and any attempted assignment
contrary to the provisions hereby shall be null and void; provided, however,
that any Buyer may assign its rights and obligations hereunder, in whole or in
part, to any affiliate of such Buyer.
 
19

--------------------------------------------------------------------------------


 
XVII.
REMEDIES CUMULATIVE
 
In the event that the Company fails to observe or perform any covenant or
agreement to be observed or performed under this Agreement, any Buyer may
proceed to protect and enforce its rights by suit in equity or action at law,
whether for specific performance of any term contained in this Agreement or for
an injunction against the breach of any such term or in aid of the exercise of
any power granted in this Agreement or to enforce any other legal or equitable
right, or to take any one or more of such actions, without being required to
post a bond. None of the rights, powers or remedies conferred under this
Agreement shall be mutually exclusive, and each such right, power or remedy
shall be cumulative and in addition to any other right, power or remedy, whether
conferred by this Agreement or now or hereafter available at law, in equity, by
statute or otherwise.
 
20

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly caused this Agreement to be
executed and delivered on the date first above written.
 
 
 

  “COMPANY”   GPS Industries, Inc.,   a Nevada corporation               By:    
  Name:     Title:



In order to induce the Buyers to enter into this Agreement, we, Robert C.
Silzer, Sr. and Douglas Wood, hereby agree to vote, or give written consent with
respect to, any and all shares of Common Stock that we own in favor of the
Amended Articles as described in Article IV.H of this Agreement.
 



_________________________________  _____________________________ Robert C.
Silzer, Sr. Douglas Wood

 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
 
 
21

--------------------------------------------------------------------------------


 
“BUYER”
 


LEISURECORP LLC




By:_________________________
Name:
Title:


Investment Amount: $10,000,000
Number of Preferred Shares: 1,000,000
Number of Warrant Shares: 40,983,607


Address for Notice:
David Spencer
Chief Executive Officer
Istithmar Leisure
P.O. Box 17000, Dubai, UAE
Telephone: +9714-3687630
Telecopy: +9714-3687654
E-mail: David.Spencer@istithmar.ae
 
22

--------------------------------------------------------------------------------


 
“BUYER”
 


GREAT WHITE SHARK ENTERPRISES, INC.




By:_________________________
Name:
Title:


Investment Amount: $3,000,000 cash; $2,740,890 cancellation of indebtedness
Number of Preferred Shares: 574,089
Number of Warrant Shares: 18,901,579


Address for Notice:
Great White Shark Enterprises, Inc.
501 North A1A, Jupiter, FL 33477
Attn: Bart Collins
Telephone: (561) 743-8818
Telecopy: (561) 743-8831
E-mail: Bart.Collins@gwse.com


23

--------------------------------------------------------------------------------





EXHIBIT A


CERTIFICATE OF DESIGNATION




[SEE EXHIBIT 4.1 OF THE FORM 8-K TO WHICH THIS SECURITIES PURCHASE AGREEMENT IS
ATTACHED
 
 
 
 
 

 
A -1

--------------------------------------------------------------------------------



EXHIBIT B


REGISTRATION RIGHTS AGREEMENT




[SEE EXHIBIT 10.2 OF THE FORM 8-K TO WHICH THIS SECURITIES PURCHASE AGREEMENT IS
ATTACHED]
 
 
 
 
 
 
 
B -1

--------------------------------------------------------------------------------



EXHIBIT C
 
[DRAFT]


_________, 200_




Buyers Listed on Signature Page
Of Securities Purchase Agreement




 

 
Re:
GPS Industries, Inc. Securities Purchase Agreement



Dear Ladies and Gentlemen:


We have represented GPS Industries, Inc., a Nevada corporation (the “Company”),
in connection with that certain Securities Purchase Agreement dated as of
November __, 2006 by and among the Company and the Buyers (as such term is
defined therein) (the “Purchase Agreement”). We are rendering this opinion
letter to you pursuant to Article VII. M. of the Purchase Agreement. Unless
otherwise defined herein, the capitalized terms used herein shall have the
meanings therefor set forth in the Purchase Agreement.
 

A.
Reviewed Documents:

 
In rendering the opinions expressed below, we have reviewed and examined
originals or copies of the following (collectively, the “Reviewed Documents”):
 
1.  The Purchase Agreement;
 
2.  The Warrants;
 
3.  The Registration Rights Agreement;
 
4.  The Shareholder Agreement;
 
5.  The Certificate of Designation, as filed with the Secretary of State of the
State of Nevada on ________, 200_.
 
6.  The Company’s Articles of Incorporation (the “Articles”) and Bylaws
(“Bylaws”), each as amended to date;
 
7.  A Certificate of Good Standing for the Company dated ___________, 200_
issued by the Nevada Secretary of State [DATE TO BE WITHIN 3 BUSINESS DAYS];
 
C - 1

--------------------------------------------------------------------------------


 
8.  A Certificate dated the date hereof executed by Robert C. Silzer, Sr., Chief
Executive Officer of the Company, a copy of which is attached hereto (the
“Officer’s Certificate”); and
 
9.  Resolutions of the Board of Directors of the Company adopted at meetings
convened on November 3, 2006 and ________, 2006 authorizing, among other things,
(i) the execution and delivery of the Purchase Agreement, the Registration
Rights Agreement and the Warrants, (ii) filing of the Certificate of
Designation, and (iii) the performance of the transactions contemplated thereby,
and the reservation of the Warrant Shares.
 
The agreements listed in items 1-4 above are hereinafter referred to as the
“Opined Agreements”.
 

B.
Assumptions:

 
With your permission, we have made (and are relying upon) the following
assumptions, all without any investigation, inquiry or consideration by us and
regardless of the reasonableness of such assumptions (although we have no actual
current knowledge that such assumptions are unreasonable):
 
1.  All information furnished to us is accurate and complete; all documents
submitted to us as original or certified documents are genuine; the original or
certified documents of all copies submitted to us as conformed or photocopies
thereof conform to the originals thereof; and all signatures on all documents
are genuine.
 
2.  All natural persons who have executed any of the Reviewed Documents have the
legal capacity to do so.
 
3.  All proceedings necessary to authorize the actions of the Buyers
(collectively, the “Nonclient Parties”) have been taken; (b) each of the
Nonclient Parties has all requisite legal capacity, power and authority to enter
into and perform the Opined Agreements to which it, he or she is a party and any
other agreements contemplated thereby to which it, he or she is a party
(collectively along with such Opined Agreements, the “Nonclient Agreements”),
and to perform the transactions contemplated thereby; (c) all Nonclient
Agreements are the legal, valid and binding obligations of the Nonclient Parties
signatory thereto enforceable against such Nonclient Parties in accordance with
their terms; and (d) the execution and performance by the Nonclient Parties of
the Nonclient Agreements to which they are a party will not violate any charter,
bylaw, organizational documents, law, rule, regulation, agreement or covenant to
which such Nonclient Parties are subject.
 
4.  The representations and warranties as to the factual matters contained in
the Reviewed Documents are true and correct.
 
C - 2

--------------------------------------------------------------------------------


 
5.  All certificates and reports obtained by us from officers, managers,
directors, representatives, partners or public officials are accurate and
complete.
 
6.  Except for the Reviewed Documents, there are no other documents or
agreements between the Company and the Nonclient Parties that would expand or
otherwise modify the obligations of the Company under the Opined Agreements or
that would have any effect on the opinions rendered herein.
 
7.  No fraud, dishonesty, forgery, coercion, duress or breach of fiduciary duty
exists or will exist with respect to any matter relevant to our opinions herein.
 
8.  We call to your attention that the Opined Agreements purport to be governed
by the laws of the State of New York. We are not licensed to practice law in
such State, and we are not rendering herein, expressly, by implication or
otherwise, any opinions based upon or about New York law. To the extent that any
laws of the State of New York or of any other jurisdiction, other than the
internal law of the State of California, the Federal laws of the United States
of America, or the Chapter 78 of the Nevada General Corporation Law, may bear
upon or otherwise be relevant to any of our opinions expressed herein, we have
assumed (without rendering any opinion to such effect) that such other laws are
in all respects material to this opinion substantively identical to the laws of
the State of California, without regard to conflict of law provisions, and would
not cause any of such opinions to be incorrect or misleading, or cause us
otherwise to change or reword such opinions.
 

C.
Knowledge:

 
Whenever a statement hereinbelow is qualified by “known to us,” “to our
knowledge” or similar phrase, it means that, during the course of our
representation of the Company for the purposes of this opinion letter, (1) no
information that would give those lawyers who participated in the preparation
and negotiation of the Opined Agreements or this opinion letter (collectively,
the “Participants”) actual knowledge of the inaccuracy of such statement has
come to their attention; (2) we have not undertaken any independent
investigation or inquiry to determine the accuracy of such statement; and
(3)  no inference as to our knowledge of any matters bearing on the accuracy of
any such statement should be drawn from the fact of our prior representation of
the Company.
 

D.
Opinions:

 
Based upon the foregoing and subject to the assumptions, limitations and
qualifications set forth herein, we are of the opinion that:
 
1.  Based solely upon the Company’s Articles of Incorporation and Bylaws, the
Good Standing Certificate and the Officers’ Certificate, the Company is duly
incorporated, validly existing and in good standing under the laws of Nevada.
 
C - 3

--------------------------------------------------------------------------------


 
2.  The Company has the requisite corporate power and corporate authority to (a)
own and use its properties and assets, (b) carry on its business as currently
conducted, and (c) enter into and to consummate the transactions contemplated by
each of the Opined Agreements and otherwise to carry out its obligations
thereunder.
 
3.  The execution and delivery by the Company of the Opined Agreements and the
performance by the Company of its obligations thereunder, have been duly and
validly authorized by the Board of Directors of the Company, no other corporate
action on the part of the Company or its stockholders is necessary to authorize
such execution and delivery.
 
4.  The Opined Agreements have been duly and validly executed and delivered by
the Company and constitute the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with their terms.
 
5.  The rights, preferences and privileges of the Preferred Shares are as stated
in the Certificate of Designation filed with the Secretary of State of the State
of Nevada on ________, 200_. The Preferred Stock and the Warrants have been duly
authorized and when issued and delivered by the Company in accordance with the
terms of the Purchase Agreement will be validly issued and fully paid and
nonassessable. The shares of Common Stock of the Company which will be issued to
the Buyers upon conversion of the shares of Preferred Shares and exercise of the
Warrants have been duly authorized, and upon issuance and delivery in accordance
with the Articles of Incorporation and the Warrants, will be validly issued,
fully paid and nonassessable.
 
6.  The execution, delivery and performance by the Company of the Opined
Agreements and the consummation of the transactions contemplated thereby did not
and will not (a) conflict with or result in a violation or breach of any of the
terms, conditions or provisions of the Articles of Incorporation, Certificate of
Designation or By-laws of the Company; (b) conflict with or result in a
violation or breach of any term or provision of any applicable law that in our
experience is typically applicable to offerings of securities of the type
contemplated by the Purchase Agreement or any order known to us applicable to
the Company (other than such conflicts, violations or breaches (i) which could
not in the aggregate reasonably be expected to materially adversely affect the
validity or enforceability of the Opined Agreements or to have a material
adverse effect on the business or condition of the Company or (ii) as would
occur solely as a result of the identity or the legal or regulatory status of
the Buyers); or (c) to our knowledge (i) conflict with or result in a violation
or breach of, (ii) constitute (with or without notice or lapse of time or both)
a default under, (iii) require the Company to obtain any consent, approval or
action of, make any filing with or give any notice to any person which is not a
governmental or regulatory body, (iv) result in the creation or imposition of
any lien upon the Company or any of its assets and properties, under any
contract, instrument, agreement or license known to us to which the Company is a
party or by which any of its assets and properties is bound and which,
individually or in the aggregate with other such contracts, instruments,
agreements and licenses, is material to the validity or enforceability of the
Agreements or to the business or condition of the Company.
 
C - 4

--------------------------------------------------------------------------------


 
7.  No consent, approval or action of, filing with or notice to any federal,
state or local governmental authority on the part of the Company (other than
those that have been obtained, made or given, as he case may be, and are in full
force and effect) is required in connection with the execution, delivery and
performance of the Opined Agreements or the consummation of the transactions
contemplated thereby, except (a) as disclosed in the Purchase Agreement, (b)
where the failure to obtain any such consent, approval or action, to make any
such filing or to give any such notice could not reasonably be expected to
materially adversely affect the validity or enforceability of the Opined
Agreements or to have a material adverse effect on the business or condition of
the Company or (c) those as would be required solely as a result of the identity
or the legal or regulatory status of the Buyers.
 
8.  To our knowledge, there is no action, proceeding or investigation pending or
overtly threatened against the Company before any court or administrative agency
that questions the validity of the Opined Agreements or that might result,
either individually or in the aggregate, in any material adverse change in the
assets, financial condition, or operations of the Company and none that
questions the validity of the Opined Agreements or the Certificate of
Designation or any action taken or to be taken in connection therewith.
 
9.  Based in part upon the representations of the Company and the Buyers
contained in the Purchase Agreement, the offer, issuance, sale and delivery of
the Preferred Shares and the Warrants in accordance with the terms of the
Purchase Agreement, and the issuance and delivery of the Common Stock issuable
upon conversion of the Preferred Shares and exercise of the Warrants in
accordance with the terms of the Certificate of Designation and the Warrants
constitute transactions exempt from the registration requirements of the
Securities Act of 1933, as amended.
 

E.
Qualifications:

 
Notwithstanding anything to the contrary contained in this letter, our opinions
expressed above are limited by and subject to the following:
 
1.  Applicable bankruptcy, insolvency, reorganization, arrangement, moratorium
and other similar laws and court decisions relating to, limiting or affecting
the rights of contract obligors or obligees (including, without limitation, laws
relating to fraudulent conveyances, preferences and equitable subordination).
 
C - 5

--------------------------------------------------------------------------------


 
2.  General principles of equity (whether considered in a suit in equity or at
law). In that connection, we neither express nor imply any opinion as to the
availability of the remedies of specific performance, injunctive relief, or any
other equitable remedy, all of which are subject to limitations imposed by
applicable law and to the discretion of the court before which such proceedings
may be brought.
 
3.  The requirement that a party to a contract act in a commercially reasonable
manner, and in compliance with an implied covenant of good faith and fair
dealing.
 
4.  We express no opinion with respect to the validity, binding effect or
enforceability of any provision of any Opined Agreement that purports to do any
of the following:
 
(a)  Obligate any person to take any action to the extent such action would
cause such person to violate applicable law.
 
(b)  Designate New York law or the law of any other jurisdiction as the law
applicable to the Opined Agreements and the transactions contemplated thereby.
 
(c)  Impose liability upon any person or entity (“Person”) for payment of
attorneys’ fees and costs in any action or proceeding that proceeds to judgment,
except to the extent that (i) such agreement requires payment of attorneys’ fees
and costs to the prevailing party in such action or proceedings, and (ii) any
such fees are reasonable.
 
(d)  Define good faith or commercially reasonable behavior.
 
(e)  Indemnify or otherwise exonerate a Person from the consequences of such
Person’s actions or inactions, negligent, wrongful or illegal acts, or
violations of law, including, without limitation, applicable securities laws, or
when such indemnification or exoneration is contrary to public policy, it being
acknowledged that certain defenses, such as waiver, estoppel and laches, may not
be waivable in any event.
 
(f)  Allow a party to withhold “unreasonably” or in its “sole discretion” its
consent to, or approval of, any action or proposed action of another party.
 
(g)  Waive the rights of a party to a jury trial or to object to jurisdiction or
venue, or to assert any defense based on lack of jurisdiction or venue.
 
(h)  Provide that (i) rights, powers or remedies are not exclusive, or (ii) some
or all rights, powers or remedies are cumulative and may be exercised in
addition to or with any other rights, powers or remedies, or (iii) the election
of some particular right, power or remedy does not preclude recourse to one or
more others, or (iv) any single or partial exercise of any right, power or
remedy does not preclude any other or further exercise thereof or the exercise
of any other right, power or remedy or that rights, powers, or remedies may be
exercised in such order or manner as a party may determine; (v) failure to
exercise (or delay in exercising) rights, powers or remedies will not operate as
laches or estoppel with respect to, or a waiver of, such rights, powers or
remedies; (vi) failure to enforce strict performance of the terms of any of the
Opined Agreements shall not constitute a waiver of a party’s rights under the
Opined Agreements; or (vii) failure to exercise (or delay in exercising) rights,
powers or remedies will not extend any cure period or be deemed a cure of any
default.
 
C - 6

--------------------------------------------------------------------------------


 
(i)  Provide that the legality or enforceability or provisions in an Opined
Agreement or any instrument or agreement required thereunder remains unaffected
or unimpaired if a material provision of the Opined Agreement is invalid,
illegal or unenforceable.
 
(j)  Provide that a waiver of a condition in one situation shall not constitute
a waiver of such condition in other situations, or that waivers, releases,
modifications, amendments, revisions, revocations, terminations, changes and
variations in or to any Opined Agreement must be in writing; (ii) waive vaguely
or broadly stated rights or unknown future rights; (iii) waive the benefits of
any statutory, regulatory or constitutional rights, unless and to the extent the
statute, regulation, or constitution explicitly allows such waiver; (iv) waive
rights to damages; (v) waive rights that pursuant to certain applicable statutes
and rules of law or public policy cannot be waived prospectively by an obligor
or indemnitor; or (vi) provide that conduct shall not constitute a waiver of a
Person’s rights or remedies or that one Person’s conduct shall not constitute a
waiver of another Person’s rights or remedies.
 
(k)  Bind or have legal effect against any Person other than the Company.
 
(l)  Determine the validity or effectiveness of governmental actions or the
actions of other third parties.
 

F.
Other Limitations:

 
The opinions and other matters in this letter are qualified in their entirety
and subject to the following:
 
1.  We are members of the State Bar of California. We neither express nor imply
any opinion as to the laws of any jurisdiction other than the internal laws of
the State of California, the Nevada Corporate Law and the Federal laws of the
United States of America that are, in our experience, normally applicable to
transactions contemplated by the Purchase Agreement. The foregoing laws
considered by us exclude, and we neither express nor imply any opinion as to:
(a) laws of any counties, cities, towns, municipalities and special political
subdivisions and any agencies thereof; or (b) any state “blue sky” or foreign
securities laws, rules or regulations.
 
2.  The opinions expressed above concern only the effect of laws as currently in
effect. This letter and the matters addressed herein are as of the date hereof,
and we undertake no, and hereby disclaim any, obligation to advise you of any
change in any mater set forth herein, whether based on a change in the law, a
change in any fact relating to the Company or any other Person, or any other
circumstance. This opinion letter is limited to the matters expressly stated
herein and no opinions are to be inferred or may be implied beyond the opinions
expressly set forth herein.
 
C - 7

--------------------------------------------------------------------------------


 
3.  We neither express nor imply any opinion as to (a) the financial condition
or solvency of the Company; (b) the ability (financial or otherwise) of the
Company or any other Person to meet its respective obligations under the Opined
Agreements; (c) the conformity of the Opined Agreements to any term sheet or
commitment letter; or (d) the compliance of the transactions contemplated by the
Purchase Agreement with any regulations or governmental requirements applicable
to any Person other than the Company.
 
4.  This opinion letter was prepared, and should be interpreted, in accordance
with the Business Law Section of the State Bar of California, 2005 Report of the
Corporations Committee of the Business Law Section of the State Bar of
California Regarding Legal Opinions in Business Transactions, and the Business
Law Section of the State Bar of California, 2004 Report on Third-Party Remedies
Opinions (including its eleven appendices). Without limiting the generality of
the foregoing, with respect to our opinions set forth above as to the Company’s
corporate power and corporate authority, we interpret that phrase to mean that
the action would not be ultra vires with respect to the Company and such phrase
does not extend to any Federal, state or local authorizations or approvals.
 
5.  Except for the Reviewed Documents, we have not conducted any review of any
of the Company’s operations or of any other person’s or entity’s operations, or
of any agreement that may have been executed by, or which may now be binding
upon, any of them, nor have we reviewed our internal files or any files of the
Company or of any other person or entity relating to transactions to which any
of them may be a party, or conducted inquiries of any governmental officials or
other persons or entities, or of any public records, other than as expressly
stated in this opinion letter.
 
6.  This opinion letter is rendered to the Buyers in connection with the
transactions contemplated by the Purchase Agreement and may not be relied on by
any Person other than the Buyers or by the Buyers in any other context.
Accordingly, this letter may not be reproduced, delivered to or relied upon by
any other Person, and it may not be relied upon for any other purpose
whatsoever, except that it may be examined and referred to by counsel for the
Buyers.
 

 
Very truly yours,
 
TROY & GOULD
Professional Corporation





C - 8

--------------------------------------------------------------------------------







EXHIBIT D


AMENDMENT TO BYLAWS




[SEE EXHIBIT 3.1 OF THE FORM 8-K TO WHICH THIS SECURITIES PURCHASE AGREEMENT IS
ATTACHED]
 
 
 
 
 
 
 
D - 1

--------------------------------------------------------------------------------



EXHIBIT E


SHAREHOLDER AGREEMENT
 
This SHAREHOLDER AGREEMENT (this “Shareholder Agreement”) is made and entered
into as of _______ __, 200_ by and between GPS Industries, Inc., a Nevada
corporation (the “Company”), Leisurecorp LLC, a Dubai limited liability company
(“Leisurecorp”), Great White Shark Enterprises, Inc., a Florida corporation
(“GWSE”)(GWSE and Leisurecorp are herein collectively referred to as the
“Investors”), Robert C. Silzer, Sr. and Douglas Wood (Mr. Silzer and Mr. Wood
are herein collectively referred to as the “Conversion Shareholders).
 
WHEREAS, Leisurecorp, GWSE and the Company have entered into that certain
Securities Purchase Agreement, dated as of November 13, 2006 (the “Securities
Purchase Agreement”), pursuant to which Leisurecorp and GWSE are acquiring, and
may in the future acquire, shares of the Company’s newly issued Series B
Convertible Preferred Stock (the “Preferred Stock”), and warrants to purchase
shares of the Company’s common stock (the “Common Stock”) on the terms and
subject to the conditions set forth in the Securities Purchase Agreement.
 
WHEREAS, the Conversion Shareholders have entered into certain Debt Exchange
Agreements with the Company pursuant to which Douglas Wood has acquired shares
of Preferred Stock and warrants to purchase Common Stock, and Robert C. Silzer,
Sr. has acquired shares of Common Stock and warrants to purchase additional
shares of Common Stock.
 
WHEREAS, the Investors and the Conversion Shareholders, in their capacity as
holders of shares of Preferred Stock and/or Common Stock, agree that it is
desirable to enter into this Shareholder Agreement.
 
WHEREAS, the Company has determined that it is in its best interests to grant
the Investors the rights set forth herein.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:
 
1.  REPRESENTATIONS AND WARRANTIES. The Company and each of the Investors and
the Conversion Shareholders (each, a “Shareholder” and collectively, the
“Shareholders”) hereby represents and warrants to the other parties to this
Agreement as follows:
 
(a)  Authority; Binding Obligation. The Company and each Shareholder represents
and warrants that it has all necessary power and authority to enter into this
Shareholder Agreement and perform all of his/its obligations hereunder. This
Shareholder Agreement has been duly and validly executed and delivered by the
Shareholder and constitutes a valid and legally binding obligation of the
Company and such Shareholder in accordance with its terms.
 
E - 1

--------------------------------------------------------------------------------


 
(b)  Ownership of Shares. Each Shareholder represents and warrants that it is
the record holder of the number of shares of Preferred Stock, Common Stock and
warrants to purchase shares of Common Stock listed under such Shareholders’ name
on the signature page hereto (the shares of Preferred Stock and Common Stock
listed on the signature page, together with shares of Preferred Stock the
Investor may acquire under the Securities Purchase Agreement and the shares that
the Shareholder may acquire after the date hereof upon the conversion of the
Preferred Stock or the exercise of the warrants listed on the signature page,
are herein referred to as such Shareholders’ “Shares”). Each Shareholder
represents and warrants that it currently has, and will throughout the term of
the Agreement have sole voting power and sole power of disposition over his/its
Shares, with no restrictions on the voting rights, rights of disposition or
otherwise, subject to applicable laws and the terms of this Shareholder
Agreement.
 
(c)  No Conflicts. The Company and each Shareholder represents and warrants that
the execution, delivery and performance of this Agreement by it/him will not
violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under any agreement to which the Company or Shareholder
is party, which violation, conflict or breach could prevent such party from
fully performing its obligations under this Agreement in accordance with its
terms or affect the rights or benefits of any other party to this Agreement.
 
2.  VOTING AGREEMENT.
 
(a)  General Agreement. During the term of this Agreement, the Investors agree
to vote all of their Shares in accordance with the provisions of this Agreement.
Provided that GWSE receives notice from Leisurecorp prior to the time any action
is required to be taken as a shareholder of the Company (at a meeting or by
written consent, which notice may be oral at a meeting that both Investors
attend in person), GWSE hereby agrees to vote all of its Shares or to grant
consents or approvals in respect of all of its Shares, in connection with any
meeting of the shareholders of the Company or any action by written consent in
lieu of a meeting of shareholders of the Company, in accordance with such oral
or written instructions of Leisurecorp as required above. Notwithstanding the
foregoing, GWSE shall not be obligated to vote or cause to be voted any of
GWSE’s Shares in a manner instructed by Leisurecorp in a shareholder action
involving the election of directors of the Company except as set forth in
Section 2.(b).
 
(b)  Election of Directors. The Investors acknowledge and agree that pursuant to
the Certificate of Designations for the Preferred Stock, the holders of shares
of the Preferred Stock have the right, voting as a separate class, to elect
three members of the Company’s Board of Directors (the “Preferred Directors”).
During the term of this Agreement, each Investor agrees to vote all of its
shares of Preferred Stock (whether now owned or hereafter acquired under the
Securities Purchase Agreement) in such manner as may be necessary to elect (and
maintain in office) as Preferred Directors the following individuals (each a
“Designee):
 
(i)  Two persons designated in writing by Leisurecorp (the “Leisurecorp
Designees”); and
 
(ii)  One person designated in writing by GWSE.
 
E - 2

--------------------------------------------------------------------------------


 
(c)  Changes in Designees. From time to time during the term of this Agreement,
either Leisurecorp or GWSE, may in its sole discretion:
 
(i)  notify the other Investor in writing of its election to remove from the
Company’s Board of Directors any incumbent Preferred Director who occupies a
Board seat for which such stockholder is entitled to designate the Designee; or
 
(ii)  notify the other Investor in writing of its election to select a new
Designee for election as a Preferred Director for which such stockholders are
entitled to designate the Designee (whether to replace a prior Designee or to
fill a vacancy in such Board seat);
 
(iii)  In the event of such an initiation of a removal or selection of a
Designee under this section, the Investors shall take such reasonable actions as
are necessary to facilitate such removals or elections, including, without
limitation, voting or giving consents with respect to all of their shares of
Preferred Stock to cause: (a) the removal from the Company’s Board of Directors
of the Designee or Designees so designated for removal; and (b) the election to
the Company’s Board of Directors of any new Designee or Designees so designated.
 
(d)  Additional Agreements. Each of GWSE and Leisurecorp covenant and agree that
it will not abstain or fail to vote or give a consent with respect to the Shares
to the extent that it has received direction from the other in accordance with
the terms of this Agreement and for so long as such Shareholder holds Shares and
is subject to this Section 2 Additionally, the parties covenant and agree that
the Leisurecorp Designees shall be the Reviewing Preferred Directors.
 
3.  RESTRICTION ON TRANSFER.
 
(a)  Except with the prior written consent of the Investors (or if the proposed
transferor is an Investor, the other Investor), each Shareholder agrees that it
shall not sell, transfer, assign, convey, gift or otherwise dispose of, whether
voluntarily or involuntarily by operation of law or otherwise (each, a
“transfer”), any of its Shares, or to pledge, grant a security interest in or
otherwise encumber any Shares, except in compliance with this Shareholder
Agreement. Any purported transfer, pledge, grant of security interest in or
other encumbrance of any Shares other than in accordance with this Shareholder
Agreement shall, in addition to constituting a breach of this Shareholder
Agreement, be null and void and ineffective to convey any interest in such
Shares. Nothing in this Agreement shall restrict the transfer, pledge, grant of
security interest in or other encumbrance of any other shares of Common Stock
any Shareholder owns as of the date of this Agreement.
 
(b)  Notwithstanding the foregoing, commencing on November 1, 2007, each
Shareholder shall have the right to transfer in any 90 day period, a number of
shares of Common Stock equal to 1% of the number of shares Common Stock listed
as outstanding in the Company’s latest Form 10-Q or Form 10-K (whichever is
filed more recently) (in the event of a stock split or other similar event since
the filing of the last Form 10-Q or Form 10-K, the number of shares that may be
sold shall be appropriately adjusted to reflect such event). Any portion of such
1% that is not transferred in any 90-day period shall be carried forward and may
be transferred hereunder in subsequent periods. Any transfer of Shares permitted
under this Section 3(b) shall thereafter no longer be subject to Section 2 and
Section 3 and the other provisions of this Shareholder Agreement.
 
E - 3

--------------------------------------------------------------------------------


 
(c)  The provisions of the Section 3 shall not apply to any transfer of Shares
by any Shareholder to (a) any constituent partner or member of a Shareholder
which is a partnership or limited liability company, (b) an affiliate of a
Shareholder which is a corporation, partnership or limited liability company,
(c) any employee of any Shareholder, or in the case of an individual
Shareholder, (d) (i) either during his lifetime or upon his death by inter vivos
trust, will or intestacy to his ancestors, descendants or spouse, or to any
custodian or trustee for the account or benefit of such individual Shareholder
or his ancestors, descendants or spouse or (ii) to a revocable trust (but not an
irrevocable trust) established by such individual for the benefit of himself, or
his ancestors, descendants or spouse or (e) with respect to Leisurecorp, to
Island Global Yachting or any affiliate thereof; provided, however, that the
permitted transferee pursuant to subsection (a)-(d) shall receive and hold such
Shares subject to all of the terms of this Shareholder Agreement. All Shares
acquired by such affiliated entities or persons from any Shareholder (other than
Shares held by Island Global Yachting or its affiliate) shall be aggregated with
those of such Shareholder for the purpose of determining the number of shares
available for sale under Section 3(b).
 
(d)  Notwithstanding anything to the contrary in this Shareholder Agreement, no
transfer of any Shares under Section 3(b) or 3(c) may occur (i) unless and until
the Company and the other Shareholders shall have received written notice of the
proposed transfer setting forth the circumstances and details thereof at least
five days prior to its effectiveness, or (ii) in violation of any of the
provisions of the Securities Act of 1933, as amended, or any applicable state
securities laws.
 
(e)  The restriction imposed on the transfer, pledge, grant of security interest
in or other encumbrance of Shares under this Section 3 shall terminate on the
earlier of December 31, 2008 and the listing of the Company’s Common Stock on
either the Nasdaq Global Market or the Nasdaq Capital Market.
 
(f)  The Company shall not be required to and hereby agrees not (i) to reflect
on its books any transfer of Shares that shall have been transferred in
violation of any of the provisions of this Shareholder Agreement or (ii) to
treat the purported transferee as the owner of such Shares or to accord the
purported transferee the right to vote such Shares or to receive dividends
thereon.
 
4.  BOARD OBSERVER RIGHTS. Leisurecorp may, from time to time, notify the
Secretary of the Company in writing of two persons that it has designated as its
“Board Observers,” and GWSE may, from time to time, notify the Company in
writing of one person that it has designated as its Board Observer. The
foregoing Board Observers are in addition to the Preferred Directors that the
holders of the Preferred Stock are entitled to elect to the Board of Directors
under the Certificate of Designations. The Company hereby agrees to invite all
of the Board Observers to attend all meetings (including telephonic meetings) of
the Board of Directors in a nonvoting capacity and to provide (at the same time
as it provides to the directors) each of the Board Observers copies of all
notices, consents, Board of Director review materials, and all other materials
it provides to the directors.
 
E - 4

--------------------------------------------------------------------------------


 
5.  COVENANTS OF THE COMPANY. The Company agrees to use its best efforts to
ensure that the rights given to the Shareholders hereunder are effective and
that the Shareholders enjoy the benefits thereof. Such actions include, without
limitation, the use of the Company’s reasonable best efforts to enforce the
terms of this Shareholder Agreement and to inform the shareholders of any breach
hereof (to the extent the Company has knowledge thereof). The Company will not,
by any voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be performed hereunder by the Company, but will at all times
in good faith assist in the carrying out of all of the provisions of this
Shareholder Agreement and assist the Shareholders in the exercise and
enforcement of their rights and the performance of their obligations hereunder.
 
6.  SPECIFIC PERFORMANCE. The Investors acknowledge that it would be impossible
to determine the amount of damages that would result from any breach of any of
their obligations under Section 2 of this Shareholder Agreement and that the
remedy at law for any breach, or threatened breach, would likely be inadequate
and, accordingly, agrees that the other Investors shall, in addition to any
other rights or remedies which it may have at law or in equity, be entitled to
seek such equitable and injunctive relief as may be available from any court of
competent jurisdiction to restrain an Investor from violating any of its
obligations under Section 2. In connection with any action or proceeding for
such equitable or injunctive relief, each Investors hereby waives any claim or
defense that a remedy at law alone is adequate and agrees, to the maximum extent
permitted by law, to have its obligations under Section 2 specifically enforced
against it, without the necessity of posting bond or other security, and
consents to the entry of equitable or injunctive relief against it enjoining or
restraining any breach or threatened breach of Section 2 of this Shareholder
Agreement.
 
7.  EXPIRATION; TERMINATION. Except as otherwise set forth in this Agreement,
this Shareholder Agreement shall terminate upon the earliest to occur of the
following: (i) the written agreement of the Investors; (ii) the dissolution,
bankruptcy or insolvency of the Company; (iii) at such time as Leisurecorp owns
less than 25% of the number of shares of Preferred Stock that it purchased under
the Securities Purchase Agreement; (iv) the consummation by the Company of the
sale of all or substantially all of its assets and business; (v) the
consummation of a merger or consolidation of the Company with or into a third
party (other than a reincorporation merger) in which the Preferred Stock is
converted into the right to receive cash, securities or other consideration; and
(vi) December 31, 2009.
 
8.  MISCELLANEOUS.
 
(a)  Legend on Share Certificates. Each certificate representing any Shares
(including shares issued after the date hereof) , and all certificates issued in
transfer thereof or substitution therefor, shall be endorsed by the Company with
a legend reading substantially as follows:
 
“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A SHAREHOLDER AGREEMENT, AS MAY BE
AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST
FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON
ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS OF THAT SHAREHOLDER AGREEMENT, INCLUDING CERTAIN RESTRICTIONS
ON VOTING, TRANSFER AND OWNERSHIP SET FORTH THEREIN.”
 
E - 5

--------------------------------------------------------------------------------


 
(b)  Entire Agreement. This Shareholder Agreement constitutes the entire
agreement of the parties hereto with reference to the transactions contemplated
hereby and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties or
their respective representatives, agents or attorneys, with respect to the
subject matter hereof.
 
(c)  Parties in Interest. This Shareholder Agreement shall be binding upon and
inure solely to the benefit of the Investors and their respective successors,
assigns, and other legal representatives, as the case may be. Nothing in this
Shareholder Agreement, express or implied, is intended to confer upon any other
person, other than the Investors or their respective successors, assigns, and
other legal representatives, as the case may be, any rights, remedies,
obligations or liabilities under or by reason of this Shareholder Agreement.
 
(d)  Assignment. This Shareholder Agreement shall not be assignable by law or
otherwise without the prior written consent of the other parties hereto;
provided, however, that either GWSE or Leisurecorp may assign any of its rights
and obligations hereunder to any entity which may acquire all or substantially
all of its assets, shares or business or to any entity with or into which it may
be consolidated or merged.
 
(e)  Modifications; Waivers. This Shareholder Agreement shall not be amended,
altered or modified in any manner whatsoever, except by a written instrument
executed by the Company and by both Investors. No waiver of any breach or
default hereunder shall be considered valid unless in writing and signed by the
party giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach of the same or similar nature.
 
(f)  Severability. Any term or provision of this Shareholder Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity and unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Shareholder Agreement in any other jurisdiction. If any provision of this
Shareholder Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable.
 
(g)  Governing Law. This Shareholder Agreement shall be deemed to be made in and
in all respects shall be interpreted, construed and governed by and in
accordance with the laws of the State of New York, without regard to the
conflict of law principles thereof.
 
(h)  Jurisdiction and Venue. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.
 
E - 6

--------------------------------------------------------------------------------


 
(i)  Attorney’s Fees. The prevailing party in any litigation, arbitration,
mediation, bankruptcy, insolvency or other proceeding (“Proceeding”) relating to
the enforcement or interpretation of this Shareholder Agreement may recover from
the unsuccessful party all fees and disbursements of counsel (including expert
witness and other consultants’ fees and costs) relating to or arising out of
(a) the Proceeding (whether or not the Proceeding results in a judgment) and
(b) any post-judgment or post-award Proceeding including, without limitation,
one to enforce or collect any judgment or award resulting from any Proceeding.
All such judgments and awards shall contain a specific provision for the
recovery of all such subsequently incurred costs, expenses, fees and
disbursements of counsel.
 
(j)  Counterparts. This Shareholder Agreement may be executed in one or more
counterparts (including by facsimile), each of which shall be deemed to be an
original, but all of which shall constitute one and the same instrument.
 
(k)  Notices. All notices, requests, instructions and other communications to be
given hereunder by any party to the other shall be in writing and shall be
deemed given if personally delivered, telecopied (with confirmation) or mailed
by registered or certified mail, postage prepaid (return receipt requested), to
such party at its address set forth below or such other address as such party
may specify to the other party by notice provided in accordance with this
Section 7(k).
 
If to the Company, to:
 
GPS Industries, Inc.
Suite 214
5500 152nd Street
Surrey, British Columbia
Canada V35 S59
Attn: Chief Executive Officer
Telecopier: (604) 576-7460
 
and
 
If to Shareholders, to the addresses specified on the signature page hereof.
 
(l)  Advice of Counsel. Each Shareholder acknowledges that, in executing this
Shareholder Agreement, such Shareholder has had the opportunity to seek the
advice of independent legal counsel, and has read and understood all of the
terms and provisions of this Shareholder Agreement. The parties acknowledge that
the Company’s counsel, Troy Gould Professional Corporation (“Troy & Gould”),
prepared this Shareholder Agreement on behalf of and in the course of its
representation of the Company. Troy & Gould represents the Company only, and
does not represent, and owes no duty, to any of the Shareholders. Troy & Gould
has therefore advised the Shareholders to seek the advice of independent counsel
with respect to this Shareholder Agreement.
 
(m)  Actions as Shareholders. The Investors and the Conversion Shareholders are
entering into this Shareholder Agreement in their capacity as the record or
beneficial owners of the shares of the Company’s securities. Nothing in this
Shareholder Agreement shall be deemed in any manner to limit the discretion of
any member of the Company’s Board of Directors, including either Conversion
Shareholders or any affiliate or designee of either Investors, to take any
action, or fail to take any action, in his or her capacity as a director or
officer of the Company
 
E - 7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Shareholder Agreement
as of the date first above written.
 
GPS INDUSTRIES, INC.
 
By:_____________________________
Name:
Title:  
 
 
SHAREHOLDERS:
 
GREAT WHITE SHARK ENTERPRISES, INC.




_____________________________________
By:
Number of shares of Preferred Stock as of the date of this Agreement: 574,089
Number of shares underlying warrants as of the date of this Agreement:
18,901,579


 
Address for Notices:
 
Great White Shark Enterprises, Inc.
501 North A1A, Jupiter, FL 33477
Attn: Bart Collins
Telephone: (561) 743-8818
Telecopy: (561) 743-8831


 
LEISURECORP LLC




_____________________________________
By:
Number of shares of Preferred Stock as of the date of this Agreement: 1,000,000
Number of shares underlying warrants as of the date of this Agreement:
40,983,607


 
Address for Notices:
 
David Spencer
Chief Executive Officer
Istithmar Leisure
P.O. Box 17000, Dubai, UAE
Telephone: +9714-3687630
Telecopy: +9714-3687654


E - 8

--------------------------------------------------------------------------------


 
ROBERT C. SILZER, SR.




_____________________________________
By: Robert C. Silzer, Sr.
Number of shares of Common Stock subject to this Agreement: 12,295,082
Number of shares underlying warrants as of the date of this Agreement: 3,073,770


 
Address for Notices:
 
GPS Industries, Inc., Suite 214
5500 152nd Street
Surrey, British Columbia
Canada V35 S59




DOUGLAS WOOD




_____________________________________
By: Douglas Wood
Number of shares of Preferred Stock as of the date of this Agreement: 300,000
Number of shares underlying warrants as of the date of this Agreement:
12,295,082


 
Address for Notices:
 
D. Wood Holdings LLC
1001 Courtyard Plaza,
Latrobe, Pennsylvania 15650


 
E - 9

--------------------------------------------------------------------------------



 
EXHIBIT F




(1) Indebtedness to be cancelled and exchanged for Preferred Shares Warrants
under Article I.B:


Great White Shark Enterprises, Inc.:
 

·      
$3 million Term Loan from GWSE dated December 3, 2004.

Balance outstanding = $2,454,166

·      
Short term loan from GWSE, March 1, 2005 plus accumulated interest = $567,902

·      
Interest on $3M loan & quarterly royalties = $115,319

·      
Royalty payments = $875,000

·      
Sundry accounts payable = $16,741



Total amount owed to GWSE = $4,029,128


Total amount of debt to be converted into Series B Preferred Shares = $2,740,892


Balance of remaining outstanding debt owed to GWSE = $1,288,236




(2) Indebtedness to be cancelled and exchanged for Preferred Shares and Warrants
pursuant to Article VII.F:


Douglas Wood:
 

·      
Short term working capital loans, amounting to $5,147,165

·      
Interest accrued on such loans, amounting to $313,449



Total amount owed to Douglas Wood on short term working capital loans =
$5,460,614


Total amount of debt to be converted into Series B Preferred Shares and
Warrants= $3,000,000


Robert C. Silzer, Sr.:



·    
Promissory note = $471,560

·    
Short term loan = $12,869

·    
Vacation Pay = $140,483

·    
Accrued Interest = $158,928



Total amount owed to Robert C. Silzer Sr. = $783,840


Total amount of debt to be converted into shares of common stock and warrants =
$750,000
 
F - 1

--------------------------------------------------------------------------------



EXHIBIT G


DEBT EXCHANGE AGREEMENT
 
This Debt Exchange Agreement (this “Agreement”) is entered into as of ________ ,
2006, by and between GPS Industries, Inc., a Nevada corporation (the “Company”),
and the undersigned lender (the “Lender”).
 
WHEREAS, the Company is indebted to the Lender in the amount set forth on
Exhibit A, which indebtedness arose from those loans and other transactions
listed on Exhibit A (collectively, the “Indebtedness”).
 
WHEREAS, the Company intends to establish a new series of its preferred stock to
be designated as its Series B Convertible Preferred Stock (the “Series B
Preferred Stock”) which Series B Preferred Stock shall have the rights,
preferences and privileges set forth in the “GPS Industries, Inc. Certificate of
Designation of the Series B Convertible Preferred Stock” (the form of which is
attached hereto as Exhibit B); and
 
WHEREAS, the Company intends to sell both shares of its Series B Preferred Stock
and warrants to purchase common stock (the “Warrants”) to investors in a private
placement (the “Private Placement”); and
 
WHEREAS, as a condition of the Private Placement, the Indebtedness is required
to be cancelled and converted into or exchanged for the Company’s securities;
and
 
WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its stockholders that the Indebtedness be
exchanged by the Lender thereof prior to the scheduled repayment date of the
Indebtedness; and
 
WHEREAS, to induce the Lender to convert its Indebtedness, the Company has
offered to issue to the Lender (i) one share of Series B Preferred Stock and a
Warrant to purchase 40.98361 shares of the Company’s common stock in exchange
for (ii) each $10.00 of Indebtedness that is cancelled and converted; and
 
WHEREAS, the Lender wishes to accept this offer and to so exchange or convert
its Indebtedness into shares of Series B Preferred Stock and Warrants upon the
foregoing terms.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
 
1.  Conditioned on the closing of the Private Placement, the Lender hereby
agrees to convert or exchange the entire balance of the Indebtedness into
___________ shares of Series B Preferred Stock and Warrants to purchase _______
shares of common stock (collectively, the “Conversion Securities”). The
conversion or exchange of the Indebtedness into Conversion Securities shall
become effective concurrently with the closing of the Private Placement.
Promptly following the date hereof, but in any event prior to the conversion or
exchange, the Lender agrees to return all evidences its Indebtedness to the
Company for cancellation (provided that the Lender’s failure to do so shall in
no way effect the status of its Indebtedness as being canceled). The Lender’s
agreement to convert and cancel its Indebtedness shall expire if the closing of
the Private Placement has not occurred by the close of business on March 31,
2007.
 
G - 1

--------------------------------------------------------------------------------


 
2.  The Company hereby agrees to issue the Conversion Securities to the Lender
as a result of such conversion, and the Lender agrees to accept the Conversion
Securities as payment in full for the Indebtedness. The Company agrees to
deliver to the Lender the stock certificate and warrant agreement that evidence
the Conversion Securities promptly after the closing of the Private Placement.
 
3.  The Lender is an “accredited investor” within the meaning of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Act”). The Lender
has a preexisting personal or business relationship with the Company or one or
more of its officers or control persons. By reason of the Lender’s business or
financial experience, or by reason of the business or financial experience of
the Lender’s financial advisor who is unaffiliated with and who is not
compensated, directly or indirectly, by the Company, the Lender is capable of
evaluating the risks and merits of converting its Indebtedness on the terms set
forth herein and of protecting the Lender’s own interests in connection
therewith.
 
4.  The Conversion Securities and the shares of the Company’s Common Stock
issuable upon conversion thereof are being acquired for the Lender’s own
account, not as a nominee or agent, and not with a view to or in connection with
the sale or distribution of any part thereof.
 
5.  The Lender understands that the issuance of the Conversion Securities upon
conversion of its Indebtedness will not be registered under the Act on the
grounds that such issuance is exempt from registration under the Act, and that
the reliance of the Company on such exemption is predicated in part on the
Lender’s representations set forth in this Agreement. The Lender understands
that the Conversion Securities and the shares of the Company’s Common Stock
issuable upon conversion or exercise thereof are restricted securities within
the meaning of Rule 144 under the Act, and must be held indefinitely unless they
are subsequently registered or an exemption from such registration is available.
 
6.  The Lender acknowledges that it has had an opportunity to discuss the terms
of the Private Placement and the business, affairs and current prospects of the
Company with its officers. The Lender further acknowledges having had access to
information about the Company that it has requested.
 
7.  The Lender represents and warrants to the Company that it owns its
Indebtedness free and clear of any liens and has the right to exchange its
Indebtedness and accept the Conversion Securities as payment in full of the
entire Indebtedness without the consent of any other person.
 
G - 2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
have entered into this Agreement as of the date set forth above.
 
 

 
THE COMPANY:
GPS INDUSTRIES, INC.
         
By:
 
Name:
   
Title:
           
THE LENDER:
         
Name



 
G - 3

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Indebtedness:
 
1.     Promissory Note, dated ______, in the principal amount of $_______
 
2.     Accrued and unpaid interest through the date hereof on the Promissory
Note: $_______
 
3.     [describe any other indebtedness…]
 
 
 

 
G - 4

--------------------------------------------------------------------------------



EXHIBIT H


AGREEMENT




[SEE EXHIBIT 10.4 OF THE FORM 8-K TO WHICH THIS SECURITIES PURCHASE AGREEMENT IS
ATTACHED]
 
 
 
 
 
 
 
H - 1

--------------------------------------------------------------------------------


 
DISCLOSURE SCHEDULES
 
These disclosure schedules (these “Schedules”) are furnished by GPS Industries,
Inc., a Nevada corporation (the “Company”), pursuant to the Securities Purchase
Agreement dated as of November 13, 2006 (the “Purchase Agreement”), by and among
the Company and the Buyers identified on the signatures pages thereto.
 
Nothing in the Schedules constitutes an admission of any liability or obligation
of the Company to any third party, nor an admission to any third party against
the Company’s interests. Unless otherwise stated, all statements made herein are
made as of the date of execution of the Purchase Agreement. The Schedules are
qualified in their entirety by reference to specific provisions of the Purchase
Agreement. The disclosures in these Schedules are deemed disclosures against the
representations and warranties in the section of the Purchase Agreement to which
they expressly relate and to no other representation or warranty in the Purchase
Agreement.
 
The representations and warranties made by the Company in the Purchase Agreement
are qualified by, and subject to the exceptions noted in, the information set
forth in these Schedules. The inclusion or disclosure of any item or information
in the Schedules shall not be construed as an admission that such item or
information is material to the Company, and any inclusion in the Schedules shall
expressly not be deemed to constitute an admission, or otherwise imply, that any
such item or information is material or creates measures for materiality for the
purposes of the Purchase Agreement.
 
Headings have been inserted on the sections of the Schedules for convenience of
reference only and shall to no extent have the effect of amending or changing
the express description of the sections as set forth in the Purchase Agreement.
Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Purchase Agreement.
 
Schedule C Capitalization
 
(i) Warrants to purchase 26,200,907 shares of Common Stock are currently issued
and outstanding.
 
Subject to certain conditions, the Company has agreed to issue to the
shareholders of Optimal Golf Solutions warrants to purchase 4,000,000 shares of
Common Stock on April 1, 2007. In addition, in connection with the purchase of
Optimal Golf Solutions, Inc. in November 2004, the Company agreed to issue to
the sellers a total of 40,000,000 shares of Common Stock, of which 30,392,082
shares still must be issued. The foregoing 30,392,082 shares are included in the
number of shares issued and outstanding immediately after the transactions
contemplated by this Agreement in Article III.C.(ii).
 
As described in Article IV, J, the Company has agreed to grant the NIR Group
warrants to purchase 3,000,000 shares of Common Stock, which warrants shall have
an exercise price of $0.122 per share.
 
H - 2

--------------------------------------------------------------------------------


 
The Company has entered into an arrangement with GWSE (the “GWSE Purchase Order
Facility”) for purchase order inventory financing whereby GWSE advances funds on
signed purchase orders, secured by the contract inventory and receivable. These
advances bear interest at 18% per annum. In addition, as additional
consideration for the advances, the Company has agreed to issue to GWSE shares
of Common Stock at the rate of 100,000 shares per $250,000 advanced, adjusted
proportionately for the actual contract advance. As of October 31, 2006, the
Company was committed to issue 394,104 shares under this arrangement, although
the actual issuances will not take place until the repayment of the advances.
 
On November 5, 2006 the Company was notified that its obligation to pay $2,000
of fees for services rendered to an advisor involved in the recent UK patent
litigation has become due and owing. Accordingly, the Company is obligated to
issue shares for the $2,000 obligation, by issuing 32,258 shares at a price of
$0.062 per share.
 


H - 3

--------------------------------------------------------------------------------


 
(ii)  The following warrants and options will be outstanding immediately
following the Closing:
 
Outstanding Warrants
 
Expiry Date
 
Exercise
Price
 
Number of
Shares
 
Convertible Preferred Series A
                   
- Warrant conversion, 3yr term
   
Expires Aug 3 2007
 
$
0.167
   
880,281
 
- Warrant conversion 3yr term
   
Expires Oct 27, 2007
 
$
0.124
   
592,978
                       
Other Warrants
                   
Cameron L. Truesdell Warrants For $200,000 Common Shares
           
2,857,143 common shs x .25%
   
Expires Aug 24, 2007
 
$
0.10
   
714,285
                       
Shaar Fund
   
Expires Oct 29, 2007
 
$
0.32
   
200,000
 
Hansen Inc.
   
Expires Jun/08
 
$
0.05
   
1,000,000
 
Hansen Inc. - Dec. 27, 2004 LOC renewal
   
Expires Dec/09
 
$
0.05
   
500,000
 
Hansen Inc. - March 14, 2005 LOC renewal
   
Expires Mar/08
 
$
0.10
   
1,000,000
 
Hansen Inc. - October 2005 LOC renewal
   
Expires Sep/08
 
$
0.10
   
1,000,000
 
Windsor Capital Finance
   
Expires Mar/07
 
$
0.06
   
250,000
 
Windsor Capital Finance
   
Expires Mar/07
 
$
0.07
   
250,000
 
Doug Wood
   
Expires March 23/07
 
$
0.15
   
666,667
 
Norton Lane Advisors
   
Expires May 3, 2008
 
$
0.20
   
2,250,000
 
Norton Lane Advisors
   
Expires May 3, 2008
 
$
0.30
   
2,350,000
 
JMS Capital Investors With Warrants
                   
Tim Gee warrant
   
Expires Jan/07
 
$
0.15
   
500,000
 
Vicki Holom warrant
   
Expires Apr/07
 
$
0.15
   
250,000
 
WWG Trust #13
   
Expires Dec/07
 
$
0.15
   
500,000
 
Great White Shark Enterprises Loan For $3,000,000
           

 
H - 4

--------------------------------------------------------------------------------


 
Warrants Owing Per Agmt, 3 Yr Term
   
Expires Dec/07
 
$
0.15
   
2,000,000
 
3 Year Warrants issued to Agent Demetrios Tsouvelekakis
   
Expires Jun/08
 
$
0.25
   
2,187,500
 
3 Year Warrants issued to Agent Blue Capital Inc.
   
Expires Jun/08
 
$
0.18
   
1,640,625
 
3 Year Warrants issued to Agent Blue Capital Inc.
   
Expires Jun/08
 
$
0.12
   
928,571
 
3 Year Warrants issued to Lionheart Associates
   
Expires Sep/08
 
$
0.25
   
324,000
 
3 Year Warrants issued to Ocean Avenue Advisors
   
Expires Sep/08
 
$
0.25
   
216,000
                                             
NIR Warrants @ $0.25 (Subject to Anti-dilution provisions)
           
- 1st Tranche
   
Expires Sep 20, 2010
 
$
0.25
   
3,000,000
 
- 2nd Tranche
   
Expires Oct 28, 2010
 
$
0.25
   
1,500,000
 
- 3rd Tranche
   
Expires Dec 9, 2010
 
$
0.25
   
1,500,000
                                             
Total Outstanding Warrants
               
26,200,907
                       
Stock Options Outstanding
                                         
Issued Oct. 10, 2003
   
630,000
 
$
0.100
       
Issued Dec 21, 2005
   
5,860,000
 
$
0.05 - $0.08
       
Issued September 2006
   
1,700,000
 
$
0.05 - $0.07
       
Issued October 2006
   
15,000,000
   
0.061
                             
Total Outstanding Options
               
23,190,000
 



In addition to the outstanding warrants listed in the above table, as part of
the NIR Group Settlement Agreement, the Company has agreed to issued to the NIR
Group warrants to purchase 3,000,000 shares of Common Stock at an exercise price
of $0.122 per share (see, Article III.Z).
 
Subject to certain conditions, the Company has agreed issue to the shareholders
of Optimal Golf Solutions warrants to purchase 4,000,000 shares of Common Stock
on April 1, 2007.
 
H - 5

--------------------------------------------------------------------------------


 
Schedule HTax Status
 
The Company has not filed tax returns in Canada. The Company has accumulated
significant losses in Canada and does not believe there is any amount payable to
the Canadian tax authorities.


The Company has filed all applicable US federal tax returns except its 2005 U.S.
federal tax return which was due on September 15, 2006. The return has been
prepared and is expected to be filed in November 2006. The Company does not
believe there is any liability or amount payable to the U.S. federal tax
authorities as the Company did not generate any federal taxable income in 2005.


The Company is currently in arrears in remitting payroll withholding amounts to
the Canadian tax authorities. The amount of withholdings overdue for remittance
amounts to Cdn$284,530. There are additional penalty and interest amounts due on
these remittances amounting to approximately Cdn$62,000. The payroll
withholdings incur the penalty on late payment and interest at the rate of 8%
per annum until paid. Once the withholdings, penalties and interest are paid
there are no further consequences. Unless the Company obtains the consent of the
Canada Revenue Agency to defer some portion of the amount owed, the Company
intends to pay the entire balance of unpaid withholding amounts, plus penalties
and interest, upon the receipt of funds from the $6,500,000 bridge loan obtained
from the Buyers.


 
Schedule NNo Brokers
 
The Company is a party to a letter agreement, dated January 18, 2006, with TM
Capital Corp. (“TM Capital”) pursuant to which the Company has agreed to pay TM
Capital Corp a cash fee of $200,000 at the closing of a financing arranged
exclusively with Great White Shark Enterprises or its affiliates and/or a group
of Dubai based investors with which the Company had previous discussions.
 
Schedule YIndebtedness
 
(1) Indebtedness as of October 31, 2006
 

       
Short Term Loans:
 
$
 
Doug Wood
   
5,147,165
 
Blue & Gold Ventures
   
465,000
 
Synapse Ventures - Julius Farkas
   
107,241
 
Optimal Golf Solution - GWSE
   
286,726
 
Daniel Wood
   
85,000
 
Hansen Inc.
   
100,000
 

 
H - 6

--------------------------------------------------------------------------------


 

         
Accrued Interest:
       
Bob Silzer
   
158,929
 
Synapse Ventures - Julius Farkas
   
112,378
 
Doug Wood
   
313,449
 
Manufacturing Line of Credit
   
237,732
 
GWSE: Interest on 125,000 payments
   
82,500
 
Optimal Shareholders - Patent Purchase o/s balance
   
350,589
 
GWSE Interest on short term loan
   
286,726
 
Blue & Gold Ventures
   
203,567
           
Miscellaneous Accruals:
       
Sherb                           Audit
   
120,000
 
Bob Silzer Accrual of past vacation pay earned
   
140,483
 
Horrow Sports
   
66,545
 
Troy & Gould PC
   
100,000
 
Revenue Canada                              Payroll Remittances
   
284,530
 
Revenue Canada                              Penalties & Interest
   
60,968
 
Rouse Legal                          Unbilled fees and expenses
   
80,697
           
Bank Indebtedness:
       
Hansen Line of Credit
   
1,500,000
 
Manufacturing Line of Credit
   
1,400,000
           
Long Term Loan: Robert Silzer Sr.
   
471,414
           
Purchase Order Financing Loans
       
Through GWSE
   
857,368
           
Liability Associated with Optimal Golf Acquisition
   
2,948,725
                     
Term Loan from GWSE
   
2,454,166
           
NIR Convertible Debt
   
2,599,820
           
Present Value of Real Estate Leases
   
100,513
           
Miscellaneous items less than $50,000
   
151,478
                         
$
21,273,710
 

 
(2) Indebtedness incurred since October 31, 2006.
 
$395,000 of additional advances under the GWSE Purchase Order Facility to fund
inventory purchases for new purchase orders the Company has received.
 
$300,000 under a short-term, unsecured loan from James Liken to fund the payment
currently due to the shareholders of Optimal Golf Solutions, Inc. The loan from
Mr. Liken bears interest at a rate of 12% per annum and is required to be repaid
in cash from the proceeds of the $6,500,000 bridge loan obtained from the
Buyers.
 
H - 7

--------------------------------------------------------------------------------

